UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/15 The following N-CSR relates only to Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for this series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Investors remained concerned over the reporting period’s first half that persistent economic weakness and defla-tionary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed over the second half by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and we believe that aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues.Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C.Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers. Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Strategic Beta Emerging Markets Equity Fund’s Class A shares produced a total return of 5.16%, Class C shares returned 4.77%, Class I shares returned 5.28%, and Class Y shares returned 5.28%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), produced a 3.92% total return. 2 Stocks in the world’s emerging markets gained a moderate degree of value, on average, amid changing economic expectations and heightened market turbulence over the reporting period.The fund produced higher returns than its benchmark, mainly due to successful security selections in the financials and industrials sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities issued by companies located in emerging market countries. We use a proprietary, quantitative “strategic beta” strategy to identify attractively valued stocks of emerging market companies.We assign portfolio weightings based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest; taxation; depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. (In contrast, most market indices assign weightings based on market capitalization.) Next, we rank companies based on the quality and growth of their earnings.We typically exclude companies with the lowest earnings quality and earnings growth metrics. We attempt to manage risk by diversifying across companies, industries, and countries.The fund’s portfolio is rebalanced semiannually. Emerging Markets Produced Divergent Results Emerging market stocks produced mixed returns during the reporting period as economic conditions diverged from one region to another. Some markets, such as The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Russia and Brazil, continued to encounter pronounced weakness stemming from economic and geopolitical concerns. Russia proved vulnerable to plummeting oil prices and sanctions imposed over its conflict with Ukraine, while Brazil’s economy contracted in the midst of a scandal surrounding the country’s largest oil company. India — which had advanced strongly after electing more pro-business government leadership in 2014 — stumbled late in the reporting period despite sound underlying fundamentals when investors sought more attractive values elsewhere. In contrast, Chinese stocks gained value when monetary policymakers implemented more aggressively accommodative policies, including two reductions in short-term interest rates during the reporting period. Investor sentiment in China also was buoyed when officials relaxed restrictions on property-market transactions and opened local financial markets to greater foreign investment. South Korea and Taiwan also fared well due to expectations of increased exports to the United States as their currencies depreciated sharply against the U.S. dollar. It should be noted that emerging equity markets generally lagged their counterparts in more developed countries over the reporting period. Disciplined Process Bolstered Relative Results The fund participated more than fully in the emerging markets’ moderate gains during the reporting period, as its valuation, earnings growth, and earnings quality metrics all proved effective. Relative results were particularly buoyed by industrial stocks such as China Railway Group and China Railway Construction Group, which gained value after the government encouraged a merger between the former rivals and indicated that spending on railway infrastructure would rise. Meanwhile, financial services provider Bank of China climbed in anticipation of greater overseas business generated by rising trade with Europe. On a more negative note, the fund’s relative performance was dampened to a degree by an underweighted position in Chinese Internet company Tencent Holdings, which gained value as its social media platform became increasingly popular. Likewise, underweighted exposure to South Africa-based media group Naspers, whose value is significantly derived from its large ownership stake in Tencent Holdings, also weighed on relative results. In Russia, energy producer Gazprom suffered amid falling oil prices and economic sanctions. 4 Focusing on Quality, Value, and Growth Although we employ a quantitative process that does not directly consider macroeconomic factors, it is worth noting that we believe some emerging markets appear poised for recovery, while others have remained mired in economic weakness. As of the end of the reporting period, our models have identified an ample number of opportunities meeting our valuation, earnings growth, and earnings quality criteria in the energy and telecommunications services sectors. In contrast, stocks of consumer discretionary companies and financial institutions currently appear richly valued, in our opinion. On a country basis, the fund held overweighted exposure to China and Russia and underweighted positions in India and Malaysia as of the end of the reporting period. May 15, 2015 Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization- weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America,Africa,Asia and the Middle East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.09 $ 8.89 $ 3.82 $ 3.82 Ending value (after expenses) $ 1,051.60 $ 1,047.70 $ 1,052.80 $ 1,052.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.01 $ 8.75 $ 3.76 $ 3.76 Ending value (after expenses) $ 1,019.84 $ 1,016.12 $ 1,021.08 $ 1,021.08 † Expenses are equal to the fund’s annualized expense ratio of 1.00% for Class A, 1.75% for Class C, .75% for Class I and .75% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—93.8% Shares Value ($) Brazil—3.5% B2W Cia Digital 100 a 908 Banco Bradesco 1,320 13,161 Banco do Brasil 2,500 22,088 BB Seguridade Participacoes 900 10,530 BM&FBovespa 3,500 14,416 BR Malls Participacoes 200 1,089 BRF 700 14,962 CCR 1,200 6,611 Centrais Eletricas Brasileiras 3,500 8,480 CETIP 200 2,293 Cia de Saneamento Basico do Estado de Sao Paulo 1,000 5,908 Cielo 1,440 20,045 CPFL Energia 826 5,444 Cyrela Brazil Realty 400 1,557 Duratex 500 1,409 EcoRodovias Infraestrutura e Logistrica 700 2,061 EDP—Energias do Brasil 1,800 6,840 Embraer 1,000 7,800 Estacio Participacoes 200 1,208 Fibria Celulose 300 a 4,207 Hypermarcas 300 a 1,979 JBS 4,000 20,631 Klabin 700 4,293 Kroton Educacional 200 730 Localiza Rent a Car 200 2,331 Lojas Americanas 200 876 Lojas Renner 300 10,460 Natura Cosmeticos 400 3,824 OdontoPrev 600 2,091 Porto Seguro 500 6,255 Qualicorp 200 a 1,646 Raia Drogasil 300 3,405 Souza Cruz 1,200 10,953 Sul America 1,400 6,598 Tim Participacoes 1,100 3,523 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Brazil (continued) Totvs 200 2,311 Tractebel Energia 600 7,109 Transmissora Alianca de Energia Eletrica 1,100 7,240 Ultrapar Participacoes 1,400 32,220 WEG 1,000 5,327 Chile—.9% Aguas Andinas, Cl. A 11,854 6,978 Banco de Chile 56,773 6,581 Banco de Credito e Inversiones 33 1,646 Banco Santander Chile 210,431 11,250 Cencosud 1,749 4,532 Cia Cervecerias Unidas 117 1,259 Colbun 8,331 2,515 CorpBanca 65,014 737 Empresas Copec 1,529 17,606 Enersis 36,205 12,608 LATAM Airlines Group 471 a 4,527 Vina Concha y Toro 821 1,672 China—24.0% Agile Property Holdings 6,000 5,024 Agricultural Bank of China, Cl. H 30,000 16,945 Aluminum Corp. of China, Cl. H 14,000 a 9,063 Anhui Conch Cement, Cl. H 3,500 14,218 ANTA Sports Products 3,000 6,605 AviChina Industry & Technology, Cl. H 4,000 4,541 Bank of China, Cl. H 310,000 212,935 Bank of Communications, Cl. H 9,000 9,243 BBMG, Cl. H 2,500 3,101 Beijing Capital International Airport, Cl. H 4,000 4,251 China BlueChemical, Cl. H 6,000 2,676 China CITIC Bank, Cl. H 19,000 17,269 China Communications Construction, Cl. H 13,000 23,728 China Construction Bank, Cl. H 238,000 231,620 China Huishan Dairy Holdings 3,000 641 8 Common Stocks (continued) Shares Value ($) China (continued) China International Marine Containers Group, Cl. H 2,200 5,933 China Life Insurance, Cl. H 8,000 38,800 China Merchants Bank, Cl. H 6,500 19,651 China Minsheng Banking, Cl. H 9,500 13,923 China National Building Material, Cl. H 12,000 14,591 China Oilfield Services, Cl. H 4,000 8,241 China Pacific Insurance Group, Cl. H 3,000 16,345 China Petroleum & Chemical, Cl. H 144,000 135,896 China Railway Construction, Cl. H 32,500 64,873 China Railway Group, Cl. H 59,000 82,809 China Shenhua Energy, Cl. H 12,000 31,176 China Telecom, Cl. H 26,000 19,236 China Vanke, Cl. H 5,200 a 13,840 Chongqing Changan Automobile, Cl. B 1,400 4,587 Chongqing Rural Commercial Bank, Cl. H 5,000 4,473 CITIC Securities, Cl. H 500 2,220 CNOOC 46,000 78,408 Country Garden Holdings 16,000 8,661 CSPC Pharmaceutical Group 2,000 2,078 CSR, Cl. H 6,000 11,570 Datang International Power Generation, Cl. H 16,000 9,394 Dongfeng Motor Group, Cl. H 4,000 6,675 ENN Energy Holdings 2,000 14,407 Evergrande Real Estate Group 19,000 17,997 Fosun International 5,000 12,498 Geely Automobile Holdings 5,000 2,818 Golden Eagle Retail Group 1,000 1,499 GOME Electrical Appliances Holdings 45,000 11,522 Great Wall Motor, Cl. H 1,500 11,372 Guangzhou Automobile Group, Cl. H 2,000 2,170 Guangzhou R&F Properties, Cl. H 6,000 7,667 Haitian International Holdings 1,000 2,492 Haitong Securities, Cl. H 400 1,309 Hengan International Group 500 6,173 Huaneng Power International, Cl. H 18,000 25,521 Industrial & Commercial Bank of China, Cl. H 213,000 185,042 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) Inner Mongolia Yitai Coal, Cl. B 3,700 5,682 Jiangsu Expressway, Cl. H 4,000 5,506 Jiangxi Copper, Cl. H 7,000 14,465 Lenovo Group 28,000 48,308 Longfor Properties 2,000 3,481 New China Life Insurance, Cl. H 2,900 17,975 People’s Insurance Company Group of China, Cl. H 24,000 16,648 PetroChina, Cl. H 104,000 134,037 PICC Property & Casualty, Cl. H 8,000 17,744 Ping An Insurance Group Company of China, Cl. H 4,500 64,568 Shanghai Electric Group, Cl. H 10,000 10,212 Shui On Land 4,000 1,293 Sihuan Pharmaceutical Holdings Group 1,000 b 569 Sino-Ocean Land Holdings 7,500 6,259 Sinopec Engineering Group, Cl. H 2,000 2,163 Sinopec Shanghai Petrochemical, Cl. H 12,000 7,246 Sinopharm Group, Cl. H 5,200 24,699 SOHO China 8,000 6,073 Tencent Holdings 2,100 43,370 Want Want China Holdings 8,000 8,779 Weichai Power, Cl. H 2,000 7,938 Zhejiang Expressway, Cl. H 8,000 12,704 Zhuzhou CSR Times Electric, Cl. H 500 4,261 Zijin Mining Group, Cl. H 26,000 b 10,030 ZTE, Cl. H 1,000 3,371 Colombia—.1% Almacenes Exito 196 2,103 Cemex Latam Holdings 192 a 1,072 Corporacion Financiera Colombiana 94 1,511 Grupo Argos 189 1,484 Grupo de Inversiones Suramericana 74 1,216 Interconexion Electrica 567 1,904 ISAGEN 471 630 10 Common Stocks (continued) Shares Value ($) Czech Republic—.2% CEZ 619 16,096 O2 Czech Republic 284 2,333 Egypt—.1% Commercial International Bank 1,311 9,539 Telecom Egypt 1,394 1,796 Greece—.3% Alpha Bank 432 a 150 FF Group 54 a 1,630 Hellenic Telecommunications Organization 751 a 6,823 JUMBO 137 1,407 OPAP 1,440 12,796 Piraeus Bank 256 a 113 Titan Cement 66 1,664 Hong Kong—4.2% Beijing Enterprises Holdings 500 4,573 Belle International Holdings 10,000 12,830 China Everbright International 1,000 1,871 China Gas Holdings 2,000 3,541 China Mobile 12,000 171,583 China Overseas Land & Investment 6,000 25,062 China Resources Cement Holdings 4,000 2,546 China Resources Enterprise 4,000 12,255 China Resources Land 2,000 7,276 China Resources Power Holdings 6,000 18,124 China State Construction International Holdings 2,000 3,859 China Taiping Insurance Holdings 2,600 a 9,697 CITIC 3,000 6,002 Far East Horizon 1,000 1,059 Franshion Properties China 14,000 5,666 GCL-Poly Energy Holdings 12,000 a 3,625 Guangdong Investment 4,000 5,973 Haier Electronics Group 2,000 5,757 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Kingboard Chemical Holdings 2,500 4,559 Lee & Man Paper Manufacturing 3,000 1,705 New World China Land 2,000 1,358 Nine Dragons Paper Holdings 2,000 1,632 Poly Property Group 4,000 2,571 Shanghai Industrial Holdings 2,000 7,989 Shimao Property Holdings 5,500 13,010 Sino Biopharmaceutical 4,000 4,576 Yingde Gases Group 1,500 1,311 Yuexiu Property 10,640 2,605 Hungary—.0% Richter Gedeon 148 Indonesia—1.6% Adaro Energy 40,800 2,752 Astra Agro Lestari 800 1,251 Bank Central Asia 7,300 7,570 Bank Mandiri 7,700 6,376 Bank Negara Indonesia 11,200 5,542 Bank Rakyat Indonesia 17,000 15,220 Bumi Serpong Damai 6,900 990 Charoen Pokphand Indonesia 4,900 1,069 Gudang Garam 500 1,907 Indo Tambangraya Megah 3,000 2,911 Indocement Tunggal Prakarsa 1,400 2,261 Indofood CBP Sukses 800 812 Indofood Sukses 13,100 6,791 Jasa Marga 2,100 1,004 Lippo Karawaci 13,700 1,252 Matahari Department Store 900 1,215 Media Nusantara Citra 4,500 764 Perusahaan Gas Negara 24,000 7,573 Semen Indonesia 7,800 7,501 Surya Citra Media 4,300 960 Tambang Batubara Bukit Asam 4,100 2,948 12 Common Stocks (continued) Shares Value ($) Indonesia (continued) Telekomunikasi Indonesia 182,200 36,968 Tower Bersama Infrastructure 700 457 Unilever Indonesia 1,600 5,268 United Tractors 3,100 5,100 Malaysia—1.5% Alliance Financial Group 1,100 1,458 Astro Malaysia Holdings 2,000 1,761 Berjaya Sports Toto 4,000 3,660 British American Tobacco Malaysia 500 9,332 Dialog Group 1,000 453 DiGi.Com 9,800 16,531 Felda Global Ventures Holdings 1,200 696 Gamuda 1,300 1,910 Hong Leong Bank 200 785 Hong Leong Financial Group 300 1,362 IHH Healthcare 900 1,495 IJM 2,200 4,528 IOI 4,300 5,235 Lafarge Malaysia 1,300 3,529 Maxis 5,400 10,508 MMC 2,400 1,813 Petronas Chemicals Group 4,900 8,054 Petronas Dagangan 400 2,402 Petronas Gas 900 5,730 RHB Capital 300 665 SapuraKencana Petroleum 2,800 2,083 Telekom Malaysia 3,400 7,070 Tenaga Nasional 3,500 14,088 UMW Holdings 1,800 5,368 YTL 13,400 6,282 YTL Power International 3,200 1,438 Malta—.0% Brait 109 a The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Mexico—4.4% Alfa, Cl. A 6,900 14,010 America Movil, Ser. L 168,900 177,025 Arca Continental 900 5,521 Coca-Cola Femsa, Ser. L 600 4,798 Controladora Comercial Mexicana 800 2,579 Fibra Uno Administracion 500 1,247 Fomento Economico Mexicano 3,200 28,955 Genomma Lab Internacional, Cl. B 700 a 822 Gentera 2,800 4,793 Gruma, Cl. B 600 7,228 Grupo Aeroportuario del Pacifico, Cl. B 1,000 7,107 Grupo Aeroportuario del Sureste, Cl. B 400 5,659 Grupo Bimbo, Ser. A 2,200 a 5,898 Grupo Carso, Ser. A1 600 2,502 Grupo Comercial Chedraui 600 1,801 Grupo Financiero Banorte, Ser. O 900 5,105 Grupo Financiero Inbursa, Ser. O 2,300 5,494 Grupo Lala 600 1,208 Grupo Mexico, Ser. B 8,900 27,503 Industrias Penoles 240 4,067 Kimberly-Clark de Mexico, Cl. A 3,600 7,926 Mexichem 700 2,003 OHL Mexico 1,300 a 2,627 Promotora y Operadora de Infraestructura 100 a 1,147 Wal-Mart de Mexico 11,900 28,001 Philippines—.8% Aboitiz Equity Ventures 3,190 4,061 Aboitiz Power 2,700 2,601 Alliance Global Group 2,400 1,365 Ayala 310 5,422 Ayala Land 3,600 3,121 BDO Unibank 1,010 2,471 DMCI Holdings 9,250 3,114 Energy Development 16,900 3,068 14 Common Stocks (continued) Shares Value ($) Philippines (continued) Globe Telecom 140 6,822 International Container Terminal Services 280 692 Jollibee Foods 610 2,725 Megaworld 9,000 1,070 Metro Pacific Investments 8,100 825 Metropolitan Bank & Trust 150 313 Philippine Long Distance Telephone 325 20,191 SM Investments 110 2,224 Universal Robina 1,000 4,892 Poland—2.0% Bank Handlowy w Warszawie 50 1,582 Bank Millennium 180 366 Bank Zachodni WBK 17 a 1,755 Cyfrowy Polsat 68 474 Enea 676 3,060 Energa 1,392 9,664 Eurocash 211 2,143 Grupa Azoty 66 1,503 Grupa Lotos 150 a 1,281 KGHM Polska Miedz 642 22,500 mBank 5 a 647 Orange Polska 7,394 20,939 PGE 2,431 14,005 Polski Koncern Naftowy Orlen 735 13,967 Polskie Gornictwo Naftowe i Gazownictwo 5,081 9,179 Powszechny Zaklad Ubezpieczen 368 48,009 Synthos 2,899 3,802 Tauron Polska Energia 5,297 7,096 Qatar—.2% Commercial Bank of Qatar 29 449 Masraf Al Rayan 257 3,408 Ooredoo 121 3,293 Qatar Electricity & Water 73 4,244 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Qatar (continued) Qatar Islamic Bank 66 1,817 Vodafone Qatar 66 305 Russia—8.3% Alrosa 8,100 10,701 Gazprom 59,590 176,724 LUKOIL 3,125 160,370 Magnit, GDR 369 20,350 MegaFon, GDR 280 4,758 MMC Norilsk Nickel 476 89,419 Mobile Telesystems, ADR 2,100 25,368 Moscow Exchange MICEX-RTS 1,710 2,556 NOVATEK, GDR 139 13,511 Rosneft 9,380 46,290 Rostelecom 2,530 3,888 RusHydro 191,000 2,196 Severstal 660 7,395 Sistema, GDR 2,591 19,562 Surgutneftegas 27,900 20,326 Tatneft 9,030 51,562 Uralkali 5,160 15,210 South Africa—6.3% African Rainbow Minerals 189 1,727 Assore 58 561 Barloworld 707 5,645 Bidvest Group 1,140 30,831 Coronation Fund Managers 329 2,514 Discovery 238 2,634 FirstRand 7,446 35,531 Gold Fields 2,179 10,039 Growthpoint Properties 1,407 3,294 Harmony Gold Mining 959 a 1,839 Imperial Holdings 708 11,833 Investec 347 3,291 Kumba Iron Ore 438 5,885 16 Common Stocks (continued) Shares Value ($) South Africa (continued) Liberty Holdings 728 10,133 Life Healthcare Group Holdings 1,586 5,423 Massmart Holdings 345 4,343 Mediclinic International 412 4,356 MMI Holdings 3,263 9,283 Mr. Price Group 356 7,608 MTN Group 4,467 89,507 Nampak 754 2,699 Naspers, Cl. N 54 8,473 Netcare 1,806 6,311 Northam Platinum 252 a 1,036 Pick n Pay Stores 769 3,686 PPC 1,842 2,633 Rand Merchant Insurance Holdings 1,702 6,686 Redefine Properties 14,054 14,228 Remgro 267 5,931 RMB Holdings 527 3,173 Sanlam 6,397 41,323 Sappi 3,719 a 15,245 Sasol 1,650 66,616 Shoprite Holdings 543 7,756 Spar Group 679 10,897 Standard Bank Group 1,558 22,841 The Foschini Group 554 8,197 Tiger Brands 152 3,958 Truworths International 924 6,733 Vodacom Group 1,191 14,826 Woolworths Holdings 1,628 12,206 South Korea—13.1% Amorepacific 2 b 7,246 AMOREPACIFIC Group 5 b 7,603 BNK Financial Group 243 3,624 Cheil Worldwide 176 a 3,753 CJ 102 18,141 CJ CheilJedang 24 9,348 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Coway 182 15,318 Daewoo Engineering & Construction 440 a 2,915 Daewoo International 334 9,738 Daewoo Securities 315 4,911 Daewoo Shipbuilding & Marine Engineering 265 4,444 DGB Financial Group 234 2,645 Dongbu Insurance 157 7,998 Doosan 75 8,690 Doosan Heavy Industries & Construction 324 9,173 Doosan Infracore 621 a 6,855 GS Engineering & Construction 185 a 5,529 Halla Visteon Climate Control 99 3,717 Hankook Tire 95 3,984 Hanwha 804 31,550 Hanwha Life Insurance 663 4,896 Hite Jinro 62 1,309 Hotel Shilla 24 2,391 Hyosung 97 10,732 Hyundai Development Co-Engineering & Construction 144 7,682 Hyundai Engineering & Construction 240 11,543 Hyundai Glovis 18 3,940 Hyundai Marine & Fire Insurance 236 6,292 Hyundai Merchant Marine 301 a 2,679 Hyundai Mobis 89 19,535 Hyundai Steel 196 14,320 Hyundai Wia 44 6,219 Industrial Bank of Korea 351 4,821 Kangwon Land 283 9,649 KB Financial Group 362 13,778 KCC 6 3,069 Korea Aerospace Industries 53 3,239 Korea Gas 76 3,275 Korea Investment Holdings 36 2,300 Korea Zinc 12 5,330 Korean Air Lines 410 a 17,476 KT&G 203 17,967 18 Common Stocks (continued) Shares Value ($) South Korea (continued) LG 361 22,399 LG Display 1,078 29,791 LG Electronics 941 52,902 LG Household & Health Care 9 6,602 LG Innotek 44 4,083 LS 87 4,370 LS Industrial Systems 25 1,380 Mirae Asset Securities 70 3,855 NCSoft 9 1,715 Orion 2 2,335 Paradise 108 2,512 POSCO 184 43,539 S-1 48 3,586 Samsung C&T 368 19,547 Samsung Card 62 2,369 Samsung Electronics 246 322,633 Samsung Fire & Marine Insurance 96 25,291 Samsung Heavy Industries 415 6,962 Samsung Life Insurance 115 11,234 Samsung Securities 141 8,565 Shinhan Financial Group 627 25,709 Shinsegae 12 2,248 SK C&C 54 12,790 SK Holdings 166 28,584 SK Hynix 1,362 58,229 SK Networks 1,277 9,429 SK Telecom 27 7,223 Taiwan—14.8% Acer 22,000 a 14,405 Advanced Semiconductor Engineering 18,000 25,509 Asia Cement 5,000 6,327 Asustek Computer 2,000 21,198 AU Optronics 49,000 24,710 Catcher Technology 1,000 11,710 Cathay Financial Holding 10,000 17,474 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Taiwan (continued) Chailease Holding 1,000 2,741 Chang Hwa Commercial Bank 4,000 2,444 Chicony Electronics 2,000 5,762 China Development Financial Holding 14,000 5,837 China Life Insurance 7,000 7,408 China Motor 2,000 1,697 China Steel 27,000 22,677 Chunghwa Telecom 15,000 48,451 Clevo 1,000 1,578 Compal Electronics 25,000 22,777 CTBC Financial Holding 9,332 7,263 CTCI 2,000 3,516 Delta Electronics 3,000 18,037 E.Sun Financial Holding 2,000 1,369 Epistar 1,000 1,563 EVA Airways 5,000 a 3,937 Far Eastern Department Stores 3,000 2,410 Far Eastern New Century 11,000 12,078 Far EasTone Telecommunications 6,000 14,309 First Financial Holding 4,000 2,516 Formosa Petrochemical 4,000 10,293 Formosa Plastics 6,000 15,415 Formosa Taffeta 2,000 2,379 Foxconn Technology 1,000 2,850 Fubon Financial Holding 9,000 19,344 Giant Manufacturing 1,000 8,620 Highwealth Construction 2,000 5,223 Hon Hai Precision Industry 55,000 164,883 Hua Nan Financial Holdings 2,000 1,229 Innolux 39,000 20,162 Inotera Memories 3,000 a 3,454 Inventec 12,000 8,483 Kinsus Interconnect Technology 1,000 3,056 Lite-On Technology 6,000 7,572 MediaTek 3,000 38,588 20 Common Stocks (continued) Shares Value ($) Taiwan (continued) Mega Financial Holding 13,000 11,562 Nan Ya Plastics 13,000 31,907 Novatek Microelectronics 2,000 10,469 Pegatron 22,000 65,269 Pou Chen 9,000 12,617 Powertech Technology 3,000 5,552 President Chain Store 1,000 7,405 Quanta Computer 11,000 27,557 Radiant Opto-Electronics 1,000 3,288 Realtek Semiconductor 1,000 3,121 Ruentex Industries 1,000 2,453 Shin Kong Financial Holding 13,705 4,444 Siliconware Precision Industries 12,000 19,729 Simplo Technology 1,000 4,965 SinoPac Financial Holdings 7,000 3,171 Synnex Technology International 3,000 4,251 Taishin Financial Holdings 20,000 9,157 Taiwan Cement 13,000 18,468 Taiwan Fertilizer 1,000 1,838 Taiwan Mobile 4,000 14,063 Taiwan Semiconductor Manufacturing 47,000 226,906 Teco Electric & Machinery 3,000 2,915 Transcend Information 1,000 3,844 TSRC 2,000 2,307 Uni-President Enterprises 11,000 18,037 Unimicron Technology 3,000 1,787 United Microelectronics 30,000 14,246 Vanguard International Semiconductor 1,000 1,536 Wistron 18,000 15,319 WPG Holdings 12,000 15,011 Yang Ming Marine Transport 4,000 a 2,090 Yuanta Financial Holding 8,000 4,649 Yulon Motor 1,000 1,305 Zhen Ding Technology Holding 1,000 3,480 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand—2.3% Advanced Info Service 2,000 14,529 Airports of Thailand 300 2,631 Bangkok Bank 600 3,360 Bangkok Bank 600 3,372 Bangkok Dusit Medical Services, Cl. F 2,200 1,347 Banpu 2,900 2,544 BEC World 1,800 2,193 Bumrungrad Hospital 300 1,456 Central Pattana 600 764 Charoen Pokphand Foods 5,700 3,847 Glow Energy 1,400 3,620 Indorama Ventures 6,100 4,555 IRPC 22,900 3,188 Kasikornbank 900 5,714 Kasikornbank 3,700 23,497 Krung Thai Bank 3,700 2,239 Minor International 990 987 PTT 5,000 53,844 PTT Exploration & Production 2,500 8,841 PTT Global Chemical 4,000 7,789 Siam Cement 200 3,258 Siam Cement 600 9,697 Siam Commercial Bank 2,200 10,590 Thai Oil 3,800 6,729 TMB Bank 14,100 1,109 True 3,900 a 1,438 Turkey—1.5% Akbank 2,015 5,872 Arcelik 571 3,074 BIM Birlesik Magazalar 337 6,238 Cola-Cola Icecek 45 763 Emlak Konut Gayrimenkul Yatirim Ortakligi 1,196 1,381 Enka Insaat ve Sanayi 1,032 2,220 Eregli Demir ve Celik Fabrikalari 6,873 11,531 Ford Otomotiv Sanayi 166 2,047 22 Common Stocks (continued) Shares Value ($) Turkey (continued) Haci Omer Sabanci Holding 1,710 6,246 KOC Holding 2,776 13,128 Koza Altin Isletmeleri 112 1,168 TAV Havalimananlari Holdings 445 3,907 Tofas Turk Otomobil Fabrikasi 715 4,384 Tupras Turkiye Petrol Rafinerileri 846 a 20,564 Turk Hava Yollari 2,136 a 7,097 Turk Telekomunikasyon 2,354 6,506 Turkiye Garanti Bankasi 2,749 8,741 Turkiye Halk Bankasi 755 3,822 Turkiye Is Bankasi, Cl. C 3,516 7,910 Turkiye Sise ve Cam Fabrikalari 2,029 2,593 Turkiye Vakiflar Bankasi, Cl. D 719 1,276 Ulker Biskuvi Sanayi 218 1,665 Yapi ve Kredi Bankasi 1,012 1,585 United Arab Emirates—.3% Abu Dhabi Commercial Bank 2,406 4,856 Aldar Properties 2,492 1,851 Arabtec Holding 680 a 539 DP World 123 2,839 Dubai Financial Market 1,209 711 Dubai Islamic Bank 618 1,159 Emaar Properties 1,779 3,936 First Gulf Bank 552 2,281 National Bank of Abu Dhabi 547 1,643 United States—3.4% iShares MSCI India ETF 9,300 Total Common Stocks (cost $7,434,215) Preferred Stocks—5.5% Brazil—3.5% AES Tiete 800 4,593 Banco Bradesco 4,440 47,392 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks (continued) Shares Value ($) Brazil (continued) Bradespar 800 3,200 Braskem, Cl. A 600 2,509 Centrais Eletricas Brasileiras, Cl. B 2,000 5,875 Cia Brasileira de Distribuicao 700 23,698 Cia Energetica de Minas Gerais 7,400 35,736 Cia Energetica de Sao Paulo, Cl. B 1,200 7,567 Cia Paranaense de Energia, Cl. B 500 5,627 Itau Unibanco Holding 6,200 79,286 Itausa—Investimentos Itau 13,100 46,131 Lojas Americanas 600 3,340 Metalurgica Gerdau 3,900 12,737 Usinas Siderurgicas de Minas Gerais, Cl. A 1,000 1,981 Chile—.0% Sociedad Quimica y Minera de Chile, Cl. B 151 Colombia—.0% Banco Davivienda 46 535 Bancolombia 164 1,794 Grupo Argos 82 624 Grupo de Inversiones Suramericana 31 462 Russia—1.5% AK Transneft 30 70,480 Surgutneftegas 62,000 47,125 South Korea—.5% Samsung Electronics 37 Total Preferred Stocks (cost $539,803) Number of Rights—.0% Rights Value ($) South Africa Northam Platinum (cost $84) 71 a 1 24 Number of Warrants—.0% Warrants Value ($) Thailand Minor International (11/3/17) (cost $0) 45 a 6 Other Investment—.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $49,927) 49,927 c Total Investments (cost $8,024,029) % Cash and Receivables (Net) .1 % Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund GDR—Global Depository Receipts MICEX—Moscow Interbank Currency Exchange RTS—Russian Trading System a Non-income producing security. b The valuation of these securities have been determined in good faith by management under the direction of the Board of Directors.At April 30, 2015, the value of these securities amounted to $25,448 or .3% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 24.0 Consumer Discretionary 4.2 Information Technology 17.5 Utilities 3.8 Energy 15.4 Exchange-Trade Funds 3.4 Telecommunication Services 9.5 Health Care .7 Industrial 8.2 Money Market Investment .6 Materials 7.7 Consumer Staples 4.9 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 7,974,102 8,021,090 Affiliated issuers 49,927 49,927 Cash denominated in foreign currencies 39,056 39,308 Dividends receivable 6,960 Prepaid expenses 43,424 Due from The Dreyfus Corporation and affiliates—Note 3(c) 16,993 Liabilities ($): Accrued expenses and other liabilities Net Assets ($) Composition of Net Assets ($): Paid-in capital 8,031,330 Accumulated undistributed investment income—net 1,077 Accumulated net realized gain (loss) on investments (4,222 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 47,118 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 134,369 100,063 7,740,347 100,524 Shares Outstanding 10,706 8,000 616,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $10,180 foreign taxes withheld at source): Unaffiliated issuers 62,494 Affiliated issuers 12 Total Income Expenses: Management fee—Note 3(a) 22,151 Professional fees 54,075 Registration fees 36,949 Custodian fees—Note 3(c) 8,947 Prospectus and shareholders’ reports 4,669 Shareholder servicing costs—Note 3(c) 405 Distribution fees—Note 3(b) 345 Trustees’ fees and expenses—Note 3(d) 172 Loan commitment fees—Note 2 31 Miscellaneous 32,282 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (131,706 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (4,173 ) Net realized gain (loss) on forward foreign currency exchange contracts 57 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 371,921 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment income—net 34,186 854 Net realized gain (loss) on investments (4,116 ) 1,429 Net unrealized appreciation (depreciation) on investments 371,921 (324,803 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (440 ) — Class C (288 ) — Class I (33,880 ) — Class Y (440 ) — Net realized gain on investments: Class A (16 ) — Class C (14 ) — Class I (1,109 ) — Class Y (14 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 32,000 100,000 Class C — 100,000 Class I — 7,700,000 Class Y — 100,000 Dividends reinvested: Class A 33 — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 7,677,480 — End of Period Undistributed investment income—net 1,077 1,939 28 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Capital Share Transactions: Class A Shares sold 2,703 8,000 Shares issued for dividends reinvested 3 — Net Increase (Decrease) in Shares Outstanding Class C Shares sold — Class I Shares sold — Class Y Shares sold — a From September 15, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 11.99 12.50 Investment Operations: Investment income (loss)—net b .04 (.00 ) c Net realized and unrealized gain (loss) on investments .57 (.51 ) Total from Investment Operations .61 (.51 ) Distributions: Dividends from investment income—net (.05 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.05 ) — Net asset value, end of period 12.55 11.99 Total Return (%) d,e 5.16 (4.08 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 4.77 13.25 Ratio of net expenses to average net assets f 1.00 1.00 Ratio of net investment income (loss) to average net assets f .71 (.15 ) Portfolio Turnover Rate e — 1.76 Net Assets, end of period ($ x 1,000) 134 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 30 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 11.98 12.50 Investment Operations: Investment (loss)—net b (.00 ) c (.01 ) Net realized and unrealized gain (loss) on investments .57 (.51 ) Total from Investment Operations .57 (.52 ) Distributions: Dividends from investment income—net (.04 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.04 ) — Net asset value, end of period 12.51 11.98 Total Return (%) d,e 4.77 (4.16 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 5.36 14.00 Ratio of net expenses to average net assets f 1.75 1.75 Ratio of net investment (loss) to average net assets f (.06 ) (.90 ) Portfolio Turnover Rate e — 1.76 Net Assets, end of period ($ x 1,000) 100 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.00 12.50 Investment Operations: Investment income—net b .05 .00 c Net realized and unrealized gain (loss) on investments .58 (.50 ) Total from Investment Operations .63 (.50 ) Distributions: Dividends from investment income—net (.06 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.06 ) — Net asset value, end of period 12.57 12.00 Total Return (%) d 5.28 (4.00 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 4.32 12.68 Ratio of net expenses to average net assets e .75 .75 Ratio of net investment income to average net assets e .94 .10 Portfolio Turnover Rate d — 1.76 Net Assets, end of period ($ x 1,000) 7,740 7,390 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 32 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.00 12.50 Investment Operations: Investment income—net b .05 .00 c Net realized and unrealized gain (loss) on investments .58 (.50 ) Total from Investment Operations .63 (.50 ) Distributions: Dividends from investment income—net (.06 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.06 ) — Net asset value, end of period 12.57 12.00 Total Return (%) d 5.28 (4.00 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 4.31 12.67 Ratio of net expenses to average net assets e .75 .75 Ratio of net investment income to average net assets e .94 .10 Portfolio Turnover Rate d — 1.76 Net Assets, end of period ($ x 1,000) 101 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Emerging Markets Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A and all of the outstanding Class C, Class I and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 34 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. 36 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 86,388 7,219,908 †† — Equity Securities— Foreign Preferred Stocks † — 441,460 †† — Exchange-Traded Funds 273,327 — — Mutual Funds 49,927 — — Rights † — 1 †† — 1 Warrants † 6 — — 6 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. 38 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 54,000 280,853 284,926 49,927 .6 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain dis- The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. 40 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .75% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $131,706 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $345 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $128 and $115, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The 42 majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $142 for transfer agency services and $3 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $8,947 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $3,914, Distribution Plan fees $61, Shareholder Services Plan fees $45, custodian fees $7,600, Chief Compliance Officer fees $3,682 and transfer agency fees $33, which are offset against an expense reimbursement currently in effect in the amount of $32,328. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2015, there were no redemption fees charged and retained by the fund. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period ended April 30, 2015, amounted to $0 and $1,865, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar-ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with 44 counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2015, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Forward contracts 125 At April 30, 2015, accumulated net unrealized appreciation on investments was $46,988, consisting of $783,636 gross unrealized appreciation and $736,648 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 45 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Strategic Beta Global Equity Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 39 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 43 Financial Highlights 47 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Global Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Global Equity Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Investors remained concerned over the reporting period’s first half that persistent economic weakness and defla-tionary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed over the second half by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and we believe that aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues.Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C.Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers. Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Strategic Beta Global Equity Fund’s Class A shares produced a total return of 4.73%, Class C shares returned 4.36%, Class I shares returned 4.85% and Class Y shares returned 4.85%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International World Index (“MSCI World Index”), produced a 5.09% total return. 2 Stocks throughout the world advanced moderately amid bouts of heightened market volatility stemming from subdued economic growth and more aggressively accommodative monetary policies from major central banks. The fund produced mildly lower returns than its benchmark, mainly due to a handful of security selection shortfalls in the energy and health care sector, as well as to the impact of fund fees and expenses that are not reflected in the MSCI World Index’s results. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities issued by companies located throughout the world. We use a proprietary, quantitative “strategic beta” strategy to identify attractively valued stocks of U.S. and foreign companies. We assign portfolio weightings based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest; taxation; depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. (In contrast, most market indices assign weightings based on market capitalization.) Next, we rank companies based on the quality and growth of their earnings.We typically exclude companies with the lowest earnings quality and earnings growth metrics. We attempt to manage risk by diversifying across companies, industries, and countries.The fund’s portfolio is rebalanced semiannually. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Developments Drove Market Performance The MSCI World Index traced a choppy course over the reporting period but succeeded in registering a moderately positive return. The benchmark’s advance over the reporting period was paced by European equities, which were buoyed by the launch of a larger-than-expected quantitative easing program from the European Central Bank. Japanese equities also outperformed broad market averages. In contrast, a recent slowdown in U.S. economic activity and nervousness about the timing and magnitude of short-term interest-rate hikes restrained the performance of the U.S. stock market compared to global averages. U.K.-based equities also lagged the benchmark in this environment. Investment returns were further affected by a strengthening U.S. dollar against most other currencies, which dampened results from unhedged foreign investments for U.S. residents. The consumer discretionary and health care sectors led the MSCI World Index’s advance over the reporting period.The energy sector remained the weakest benchmark component due to plummeting oil prices over the reporting period’s first half. Fund Strategies Produced Mixed Results The fund participated significantly in the market’s moderate gains during the reporting period, but its returns mildly lagged the benchmark. Relative results were dampened by certain holdings in the energy sector—including U.S. integrated energy giant ExxonMobil, Canada’s Suncor Energy, and the Netherlands’ Royal Dutch Shell — when crude oil prices fell sharply. The fund achieved better relative results in other market sectors. Among consumer staples companies, U.S. grocery chain Kroger reported better-than-expected quarterly earnings and a more optimistic full-year outlook due to lower fuel prices and strong inventory management. In the health care sector, U.S. drug distributor AmerisourceBergen advanced in the wake of analyst upgrades stemming from growing sales volumes of generic drugs as more branded medicines lose patent protection. The financials sector was bolstered by German insurer and asset manager Allianz, which benefited from falling interest rates and rising financial markets. 4 From a country perspective, the fund achieved especially robust results from companies in the United States and Germany, but its holdings in Hong Kong and Canada generally trailed market averages. Focusing on Quality, Value, and Growth Although we employ a quantitative process that does not directly consider macroeconomic factors, it is worth noting that we believe the U.S. economy has continued to expand and international markets may be poised for recovery. As of the end of the reporting period, our models have identified an ample number of opportunities meeting our valuation, earnings growth, and earnings quality criteria in the industrials and telecommunications services sectors. In contrast, stocks of health care companies and financial institutions currently appear richly valued, in our opinion. On a country basis, the fund held overweighted exposure to the United States and German and underweighted positions in Switzerland and Canada as of the end of the reporting period. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand, and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Global Equity Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.05 Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 8.00 $ 3.01 $ $ 3.01 Ending value (after expenses) $ 1,020.58 $ 1,016.86 $ 1,021.82 $ $ 1,021.82 † Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.60% for Class C, .60% for Class I and .60% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—98.7% Shares Value ($) Australia—2.3% AGL Energy 336 4,029 Amcor 883 9,397 AMP 2,822 14,310 APA Group 167 1,263 Asciano 327 1,698 Aurizon Holdings 985 3,769 AusNet Services 985 1,147 Australia & New Zealand Banking Group 1,305 34,987 Bank of Queensland 107 1,099 Bendigo & Adelaide Bank 124 1,182 Boral 569 2,841 Brambles 1,148 9,808 Caltex Australia 158 4,409 CIMIC Group 141 2,344 Cochlear 23 1,518 Commonwealth Bank of Australia 767 53,765 Computershare 252 2,448 Crown Resorts 206 2,114 CSL 345 24,765 Dexus Property Group 773 4,497 Federation Centres 262 610 Flight Centre Travel Group 30 1,027 Fortescue Metals Group 1,418 2,423 Goodman Group 233 1,148 GPT Group 1,570 5,534 Harvey Norman Holdings 294 1,021 Insurance Australia Group 2,043 9,354 James Hardie Industries-CDI 163 1,870 Lend Lease Group 464 5,856 Macquarie Group 231 14,143 Metcash 1,728 1,807 Mirvac Group 1,178 1,866 National Australia Bank 688 19,955 Newcrest Mining 555 a 6,356 Novion Property Group 703 1,366 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Orica 439 6,988 Origin Energy 618 6,192 Qantas Airways 2,600 a 6,963 QBE Insurance Group 779 8,416 Ramsay Health Care 73 3,596 REA Group 10 373 Santos 380 2,481 Seek 70 897 Sonic Healthcare 259 4,061 Stockland 2,638 9,236 Suncorp Group 741 7,666 Sydney Airport 527 2,242 Tabcorp Holdings 937 3,599 Telstra 6,635 32,627 Toll Holdings 1,094 7,766 TPG Telecom 107 752 Transurban Group 186 1,457 Treasury Wine Estates 243 1,067 Wesfarmers 477 16,460 Westpac Banking 3,012 86,599 Woodside Petroleum 407 11,232 WorleyParsons 454 b 4,091 Austria—.1% OMV 182 6,080 Vienna Insurance Group 56 2,231 Voestalpine 177 7,418 Belgium—.6% Ageas 534 20,029 Anheuser-Busch InBev 590 71,679 Belgacom 212 7,909 Colruyt 85 4,019 KBC Groep 203 a 13,374 Solvay 43 6,339 Telenet Group Holding 54 a 3,232 8 Common Stocks (continued) Shares Value ($) Belgium (continued) UCB 25 1,800 Umicore 134 6,665 Canada—2.9% Alimentation Couche Tard, Cl. B 400 15,310 ARC Resources 200 4,093 ATCO, Cl. I 100 3,790 Bank of Montreal 300 19,599 Bank of Nova Scotia 400 22,057 Baytex Energy 100 1,954 BCE 340 14,989 Bombardier, Cl. B 1,600 3,236 Brookfield Asset Management, Cl. A 300 16,155 CAE 100 1,241 Canadian Imperial Bank of Commerce 300 24,090 Canadian National Railway 300 19,370 Canadian Natural Resources 900 29,906 Canadian Oil Sands 500 5,433 Cenovus Energy 900 16,956 CGI Group, Cl. A 200 a 8,418 CI Financial 200 5,878 Crescent Point Energy 100 2,612 Enbridge 400 20,907 Enerplus 200 2,530 Finning International 200 4,098 Fortis 100 3,255 Great-West Lifeco 200 6,135 Husky Energy 400 8,945 Imperial Oil 200 8,816 Industrial Alliance Insurance & Financial Services 100 3,639 Loblaw 200 10,167 Magna International 400 20,157 Manulife Financial 800 14,561 MEG Energy 100 a 1,929 Metro 300 8,673 National Bank of Canada 100 4,041 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Canada (continued) New Gold 100 a 336 Onex 100 6,022 Pacific Rubiales Energy 300 1,015 Pembina Pipeline 100 3,480 Pengrowth Energy 300 1,007 Penn West Petroleum 800 1,989 Power Corporation of Canada 600 16,486 Power Financial 300 9,280 Rogers Communications, Cl. B 300 10,717 Royal Bank of Canada 800 53,119 Saputo 200 5,926 Shaw Communications, Cl. B 400 9,144 Sun Life Financial 500 16,001 Suncor Energy 2,100 68,387 TELUS 200 6,918 Thomson Reuters 300 12,326 Toronto-Dominion Bank 700 32,317 TransAlta 200 1,989 TransCanada 300 13,925 Vermillion Energy 100 4,814 China—.0% Yangzijiang Shipbuilding Holdings 2,000 Denmark—.5% Coloplast, Cl. B 37 3,021 Danske Bank 190 5,384 DSV 286 9,927 Novo Nordisk, Cl. B 773 43,300 Novozymes, Cl. B 86 3,968 Pandora 66 6,838 TDC 2,072 15,767 Tryg 17 1,843 Vestas Wind Systems 179 8,130 William Demant Holding 9 a 739 10 Common Stocks (continued) Shares Value ($) Finland—.4% Elisa 233 7,136 Fortum 503 9,945 Kone, Cl. B 173 7,457 Neste Oil 252 6,856 Orion, Cl. B 105 3,441 Sampo, Cl. A 342 16,600 Stora Enso, Cl. R 592 6,243 UPM-Kymmene 911 16,525 Wartsila 116 5,326 France—3.0% Accor 52 2,846 Aeroports de Paris 14 1,725 Air Liquide 121 15,842 Airbus Group 627 43,540 AXA 2,230 56,295 Bureau Veritas 101 2,375 Cap Gemini 107 9,502 Carrefour 1,232 42,487 Casino Guichard Perrachon 152 13,460 Christian Dior 77 15,097 Cie Generale des Etablissements Michelin 214 23,838 CNP Assurances 431 7,746 Dassault Systemes 27 2,082 Edenred 63 1,688 Electricite de France 450 11,444 Essilor International 79 9,597 Eurazeo 30 2,149 Eutelsat Communications 117 4,078 Fonciere des Regions 23 2,178 GDF Suez 2,352 47,907 Gecina 10 1,369 Groupe Eurotunnel 190 3,047 Hermes International 9 3,397 Iliad 8 1,884 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Imerys 26 1,981 Klepierre 105 5,094 Lagardere 120 3,852 Legrand 129 7,453 LVMH Moet Hennessy Louis Vuitton 132 23,081 Orange 3,255 53,578 Peugeot 551 a 10,377 Publicis Groupe 79 6,608 Renault 156 16,356 Safran 255 18,612 Schneider Electric 192 14,318 SCOR 268 9,643 Societe BIC 21 3,590 Sodexo 77 7,803 Suez Environnement 493 10,041 Technip 126 8,583 Thales 77 4,681 Valeo 135 21,577 Veolia Environnement 652 13,814 Vinci 1,032 63,304 Zodiac Aerospace 73 2,683 Germany—4.6% Allianz 817 139,704 BASF 728 73,035 Bayer 415 a 60,456 Bayerische Motoren Werke 390 46,384 Beiersdorf 24 2,098 Brenntag 134 8,093 Celesio 63 1,873 Continental 130 30,713 Daimler 1,413 136,601 Deutsche Lufthansa 522 a 7,253 Deutsche Post 1,464 48,569 Deutsche Telekom 4,301 79,397 Deutsche Wohnen-BR 52 1,369 12 Common Stocks (continued) Shares Value ($) Germany (continued) E.ON 4,428 69,413 Fresenius & Co 226 13,491 Fresenius Medical Care & Co 94 7,928 Hannover Rueck 90 9,197 HeidelbergCement 115 8,877 Henkel & Co 59 6,001 HOCHTIEF 74 5,746 HUGO BOSS 16 1,979 Infineon Technologies 558 6,630 K+S 132 4,346 Kabel Deutschland Holding 6 a 808 Merck 64 6,942 METRO 213 7,728 Muenchener Rueckversicherungs 377 73,984 OSRAM Licht 86 4,538 ProSiebenSat.1 Media 64 3,293 Siemens 422 46,191 Telefonica Deutschland Holding 846 a 5,278 ThyssenKrupp 866 23,185 TUI 351 6,580 United Internet 114 5,139 Volkswagen 27 6,888 Hong Kong—.7% AIA Group 2,200 14,686 ASM Pacific Technology 100 1,119 Bank of East Asia 400 1,737 BOC Hong Kong Holdings 3,000 11,655 Cathay Pacific Airways 1,000 2,576 CLP Holdings 1,500 13,140 Galaxy Entertainment Group 1,000 4,820 Hang Seng Bank 300 5,850 HKT Trust 1,000 1,338 Hong Kong & China Gas 2,000 4,771 Hong Kong Exchanges & Clearing 200 7,629 Hutchison Whampoa 1,000 14,752 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Kerry Properties 500 2,042 Link REIT 500 3,101 Michael Kors Holdings 100 a 6,186 MTR 500 2,461 NWS Holdings 1,000 1,701 PCCW 6,000 4,000 Power Assets Holdings 500 5,051 SJM Holdings 1,000 1,268 Sun Hung Kai Properties 1,000 16,637 Swire Pacific, Cl. A 500 6,758 Swire Properties 400 1,376 Techtronic Industries 500 1,776 Yue Yuen Industrial Holdings 500 1,901 Ireland—.1% CRH 604 16,938 Kerry Group, Cl. A 44 3,231 Ryanair Holdings, ADR 24 1,556 Israel—.2% Bank Hapoalim 579 2,901 Bezeq The Israeli Telecommunication 5,453 10,338 Israel Chemicals 547 3,827 Mizrahi Tefahot Bank 45 a 504 NICE Systems 28 1,686 Teva Pharmaceutical Industries 394 23,867 Italy—1.1% Assicurazioni Generali 2,415 47,308 Atlantia 303 8,529 Banca Monte dei Paschi di Siena 559 a 343 Enel 10,909 51,604 Eni 2,019 38,865 EXOR 595 27,522 Finmeccanica 308 a 3,947 Intesa Sanpaolo 2,138 7,160 14 Common Stocks (continued) Shares Value ($) Italy (continued) Intesa Sanpaolo-RSP 171 522 Luxottica Group 52 3,430 Pirelli & C 131 2,257 Saipem 304 a 4,027 Snam 2,997 15,616 Terna Rete Elettrica Nazionale 1,590 7,484 Unione di Banche Italiane 224 1,783 UnipolSai 1,044 2,929 Japan—9.7% Advantest 100 1,177 Aeon 1,200 14,899 Aisin Seiki 200 9,100 Alfresa Holdings 800 11,924 Amada 200 2,022 Asahi Group Holdings 300 9,622 Asahi Kasei 2,000 18,773 Asics 100 2,550 Astellas Pharma 1,100 17,122 Bandai Namco Holdings 100 2,050 Benesse Holdings 100 3,132 Bridgestone 800 33,428 Brother Industries 300 4,777 Canon 900 32,116 Casio Computer 200 4,046 Central Japan Railway 200 35,484 Chubu Electric Power 1,300 17,070 Chugai Pharmaceutical 100 3,044 Citizen Holdings 300 2,348 Credit Saison 100 1,891 Dai Nippon Printing 1,000 10,348 Dai-ichi Life Insurance 3,600 58,957 Daihatsu Motor 200 2,892 Daiichi Sankyo 300 5,221 Daikin Industries 200 13,464 Daito Trust Construction 100 11,616 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Daiwa House Industry 1,100 24,488 Denso 300 14,883 Dentsu 100 4,635 East Japan Railway 300 26,486 FANUC 100 21,872 Fuji Electric 1,000 4,708 Fuji Heavy Industries 800 26,679 FUJIFILM Holdings 400 15,110 Fujitsu 5,000 32,948 GungHo Online Entertainment 200 823 Hakuhodo DY Holdings 300 3,206 Hankyu Hanshin Holdings 1,000 6,033 Hino Motors 300 3,914 Hitachi 3,000 20,445 Hitachi Chemical 100 1,928 Hitachi Construction Machinery 100 1,772 Hokuhoku Financial Group 2,000 4,781 Hokuriku Electric Power 400 5,915 Hoya 300 11,578 Ibiden 100 1,745 Idemitsu Kosan 300 5,816 IHI 2,000 9,173 Isuzu Motors 500 6,625 ITOCHU 3,800 46,812 Iyo Bank 100 1,244 J Front Retailing 300 4,978 Japan Airlines 200 6,670 JFE Holdings 800 18,023 JTEKT 300 5,110 JX Holdings 2,600 11,322 Kajima 1,000 4,777 Kansai Electric Power 600 a 6,035 Kao 500 23,871 Kawasaki Heavy Industries 2,000 10,269 KDDI 1,800 42,533 Kintetsu 3,000 10,633 16 Common Stocks (continued) Shares Value ($) Japan (continued) Kirin Holdings 1,200 15,855 Kobe Steel 6,000 10,795 Koito Manufacturing 100 3,503 Komatsu 700 14,059 Konica Minolta 400 4,397 Kubota 1,000 15,516 Kuraray 200 2,693 Kyushu Electric Power 400 a 4,253 LIXIL Group 300 6,234 Makita 100 5,009 Marubeni 3,700 22,955 Mazda Motor 600 11,718 Medipal Holdings 700 9,512 Mitsubishi 1,600 34,591 Mitsubishi Chemical Holdings 2,100 12,966 Mitsubishi Electric 3,000 38,880 Mitsubishi Heavy Industries 5,000 27,778 Mitsubishi Materials 2,000 7,235 Mitsubishi Motors 600 5,527 Mitsubishi UFJ Financial Group 4,600 32,457 Mitsubishi UFJ Lease & Finance 500 2,683 Mitsui & Co 1,800 25,204 Mitsui Chemicals 2,000 6,603 Murata Manufacturing 100 14,109 Nabtesco 100 2,750 NEC 3,000 10,055 NGK Spark Plug 100 2,787 NHK Spring 100 1,141 Nidec 100 7,456 Nippon Express 1,000 5,749 Nippon Steel & Sumitomo Metal 11,000 28,662 Nippon Telegraph & Telephone 700 47,179 Nippon Yusen 4,000 12,597 Nissan Motor 1,800 18,642 Nisshin Seifun Group 220 2,573 Nitto Denko 100 6,399 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) NOK 100 3,151 Nomura Real Estate Holdings 100 2,032 NTT DOCOMO 800 14,216 Obayashi 1,000 6,686 Oji Holdings 1,000 4,447 Omron 200 9,181 ORIX 1,600 24,468 Osaka Gas 2,000 8,486 Otsuka Holdings 200 6,302 Park24 100 2,000 Resona Holdings 3,500 18,620 Ricoh 1,300 13,500 Secom 200 14,139 Seiko Epson 400 6,974 Sekisui House 700 10,889 Seven & I Holdings 800 34,449 Seven Bank 200 1,077 Sharp 3,000 6,492 Shikoku Electric Power 100 1,356 Shimizu 1,000 7,212 Shin-Etsu Chemical 100 6,121 Shiseido 500 9,010 Showa Shell Sekiyu 700 6,772 SoftBank 600 37,496 Sompo Japan Nipponkoa Holdings 300 9,753 Sony Financial Holdings 200 3,583 Stanley Electric 100 2,245 Sumitomo 1,900 22,455 Sumitomo Chemical 3,000 16,758 Sumitomo Dainippon Pharma 100 1,124 Sumitomo Rubber Industries 400 7,360 Suntory Beverage & Food 100 4,259 Suruga Bank 100 2,205 Suzuken 330 10,278 Suzuki Motor 400 12,926 18 Common Stocks (continued) Shares Value ($) Japan (continued) T&D Holdings 900 12,906 Taiheiyo Cement 2,000 6,307 Taisei 2,000 11,584 TDK 100 7,179 Teijin 2,000 6,772 Tobu Railway 1,000 4,762 Toho Gas 1,000 6,049 Tohoku Electric Power 1,100 13,800 Tokio Marine Holdings 800 32,616 Tokyo Electric Power 7,500 a 30,623 Tokyo Gas 4,000 22,981 Tokyu 1,000 6,658 Toppan Printing 1,000 8,384 Toshiba 6,000 23,994 Toyo Seikan Group Holdings 100 1,580 Toyoda Gosei 100 2,316 Toyota Industries 100 5,665 Toyota Motor 2,000 138,932 Toyota Tsusho 800 20,561 USS 100 1,754 West Japan Railway 200 11,074 Yahoo! Japan 300 1,228 Yamada Denki 1,700 6,967 Yamaha 200 3,619 Yamaha Motor 400 9,394 Yamato Holdings 200 4,461 Yaskawa Electric 100 1,378 Yokogawa Electric 100 1,165 Luxembourg—.1% Millicom International Cellular, SDR 79 6,156 RTL Group 52 4,855 SES 115 4,023 Tenaris 331 5,098 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Macau—.0% MGM China Holdings 400 756 Sands China 1,200 4,908 Wynn Macau 400 811 Netherlands—.9% Aegon 1,805 14,204 Boskalis Westminster 42 2,184 CNH Industrial 1,301 11,455 Delta Lloyd 151 2,856 Gemalto 14 1,301 Heineken Holding 75 5,226 ING Groep 1,616 a 24,827 Koninklijke Ahold 2,381 45,979 Koninklijke Philips 718 20,509 OCI 34 a 1,003 QIAGEN 39 a 937 Randstad Holding 191 11,322 Reed Elsevier 130 3,124 STMicroelectronics 529 4,216 Unilever 750 32,645 Wolters Kluwer 299 9,654 New Zealand—.1% Contact Energy 164 710 Fletcher Building 498 3,154 Ryman Healthcare 52 323 Spark New Zealand 2,823 6,393 Norway—.5% DNB 253 4,495 Gjensidige Forsikring 174 3,027 Norsk Hydro 580 2,738 Orkla 786 6,158 Seadrill 434 5,523 Statoil 2,201 46,609 20 Common Stocks (continued) Shares Value ($) Norway (continued) Telenor 984 22,215 Yara International 208 10,650 Portugal—.1% Energias de Portugal 3,207 12,836 Jeronimo Martins 230 3,355 Singapore—.4% Avago Technologies 100 11,688 CapitaMall Trust 1,000 1,651 ComfortDelGro 2,000 4,637 DBS Group Holdings 1,000 15,895 Genting Singapore 1,000 772 Noble Group 18,000 11,706 Olam International 1,000 1,526 Oversea-Chinese Banking 1,000 8,054 Sembcorp Industries 1,000 3,404 Singapore Technologies Engineering 1,000 2,731 Singapore Telecommunications 7,000 23,390 StarHub 1,000 3,191 Spain—.9% Abertis Infraestructuras 209 3,853 ACS Actividades de Construccion y Servicios 454 16,016 Amadeus IT Holding, Cl. A 150 6,848 Banco de Sabadell 987 a 2,639 Bankia 259 a 361 Distribuidora Internacional de Alimentacion 525 4,211 Enagas 249 7,672 Ferrovial 521 11,844 Gas Natural SDG 598 14,678 Grifols 64 2,727 Iberdrola 4,943 33,060 Inditex 321 10,288 Mapfre 1,145 4,254 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Red Electrica 98 8,224 Telefonica 3,737 56,992 Zardoya Otis 67 865 Sweden—1.3% Alfa Laval 184 3,428 Assa Abloy, Cl. B 99 5,723 Atlas Copco, Cl. A 303 9,457 Atlas Copco, Cl. B 176 4,895 Electrolux, Ser. B 324 9,659 Elekta, Cl. B 81 758 Ericsson, Cl. B 3,907 42,813 Getinge, Cl. B 104 2,529 Hennes & Mauritz, Cl. B 751 29,841 Hexagon, Cl. B 43 1,593 Husqvarna, Cl. B 565 4,179 Industrivarden, Cl. C 55 1,146 Investment AB Kinnevik, Cl. B 63 2,175 Investor, Cl. B 271 11,048 Nordea Bank 2,479 31,345 Securitas, Cl. B 618 9,240 Skandinaviska Enskilda Banken, Cl. A 539 6,810 Skanska, Cl. B 651 14,480 Svenska Cellulosa, Cl. B 590 14,903 Svenska Handelsbanken, Cl. A 252 11,592 Swedbank, Cl. A 363 8,434 Swedish Match 218 6,694 TeliaSonera 2,004 12,464 Volvo, Cl. B 1,367 18,770 Switzerland—2.6% Actelion 49 a 6,488 Adecco 351 a 28,777 Aryzta 43 a 2,910 Baloise Holding 82 a 10,716 Cie Financiere Richemont 117 10,445 22 Common Stocks (continued) Shares Value ($) Switzerland (continued) EMS-Chemie Holding 4 1,682 Geberit 22 7,838 Givaudan 5 a 9,417 Holcim 100 a 8,078 Julius Baer Group 42 a 2,215 Kuehne + Nagel International 52 a 7,818 Lonza Group 31 a 4,403 Nestle 1,438 112,135 Partners Group Holding 6 1,876 Roche Holding 342 98,510 Schindler Holding 9 1,499 Schindler Holding-PC 20 3,404 SGS 2 3,892 Sika-BR 2 6,903 Sonova Holding 17 2,357 Swatch Group 15 1,316 Swatch Group-BR 9 4,039 Swiss Life Holding 44 a 10,478 Swiss Prime Site 33 a 2,902 Swiss Re 591 a 52,536 Swisscom 24 14,321 Syngenta 50 16,808 UBS Group 1,531 a 30,846 Zurich Insurance Group 279 a 86,413 United Arab Emirates—.0% Orascom Construction 17 a United Kingdom—8.2% Aberdeen Asset Management 309 2,247 Admiral Group 179 4,272 Aggreko 196 4,956 AMEC 291 4,088 ARM Holdings 113 1,921 ASOS 10 a 576 Associated British Foods 197 8,627 Aviva 2,951 23,811 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Babcock International Group 386 5,964 BP 23,347 168,459 British American Tobacco 1,728 95,043 British Land 276 3,518 BT Group 8,316 58,105 Bunzl 421 11,859 Burberry Group 159 4,248 Capita 322 5,635 Carnival 77 3,516 Centrica 4,392 17,169 Cobham 455 2,071 Compass Group 1,423 25,226 Croda International 61 2,650 Direct Line Insurance Group 1,430 6,996 Dixons Carphone 503 3,267 easyJet 191 5,315 Experian 454 8,117 Fiat Chrysler Automobiles 4,082 a 60,693 GKN 1,384 7,440 GlaxoSmithKline 4,171 96,495 Glencore 9,985 a 47,548 Hammerson 354 3,629 Hargreaves Lansdown 43 810 ICAP 436 3,716 IMI 290 5,560 Imperial Tobacco Group 1,294 63,266 Indivior 289 a 883 Inmarsat 247 3,809 InterContinental Hotels Group 205 8,800 International Consolidated Airlines Group 1,327 a 11,108 Intertek Group 69 2,754 Intu Properties 270 1,419 Investec 314 3,003 ITV 2,611 10,136 J Sainsbury 1,630 6,782 Johnson Matthey 241 12,350 24 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Kingfisher 3,395 18,277 Land Securities Group 339 6,485 Legal & General Group 3,542 14,088 Liberty Global, Cl. A 118 a 6,152 Liberty Global, Ser. C 355 a 17,910 Lloyds Banking Group 7,393 8,772 London Stock Exchange Group 50 1,952 Marks & Spencer Group 1,669 14,138 Meggitt 276 2,239 National Grid 1,968 26,460 Next 182 20,501 Old Mutual 7,750 27,832 Persimmon 227 a 5,910 Prudential 1,990 49,661 Randgold Resources 15 1,144 Reckitt Benckiser Group 289 25,806 Reed Elsevier 215 3,560 Rexam 941 8,356 Rolls-Royce Holdings 811 a 12,996 Royal Dutch Shell, Cl. A 5,303 167,034 Royal Dutch Shell, Cl. B 3,291 105,956 Royal Mail 590 4,229 Sage Group 1,138 8,471 Schroders 67 3,330 Segro 298 1,959 Severn Trent 333 10,842 Shire 152 12,366 Sky 1,083 17,874 Smith & Nephew 212 3,627 Smiths Group 199 3,487 Sports Direct International 121 a 1,147 SSE 1,120 26,529 Standard Life 2,650 18,989 Subsea 7 149 1,659 Tate & Lyle 514 4,702 Travis Perkins 223 7,100 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Unilever 592 25,993 United Utilities Group 842 12,533 Vodafone Group 34,669 122,349 Weir Group 99 2,846 Whitbread 90 7,248 William Hill 219 1,212 Wolseley 187 11,089 WPP 1,055 24,636 United States—57.5% 3M 510 79,759 AbbVie 920 59,487 Accenture, Cl. A 720 66,708 ACE 210 22,468 Actavis 36 a 10,183 Activision Blizzard 510 11,636 Adobe Systems 100 a 7,606 ADT 510 19,176 Advance Auto Parts 100 14,300 Aetna 720 76,946 Aflac 410 25,846 Air Products & Chemicals 100 14,343 Airgas 100 10,128 Akamai Technologies 100 a 7,378 Albemarle 100 5,970 Alcoa 820 11,004 Allstate 620 43,189 Ally Financial 310 a 6,786 Altera 100 4,168 Altria Group 2,360 118,118 American Airlines Group 200 9,657 American Electric Power 620 35,259 American Express 510 39,499 American International Group 1,130 63,608 American Tower 100 c 9,453 American Water Works 100 5,452 26 Common Stocks (continued) Shares Value ($) United States (continued) Ameriprise Financial 310 38,837 AmerisourceBergen 620 70,866 AMETEK 100 5,242 Amgen 620 97,904 Amphenol, Cl. A 200 11,074 Anadarko Petroleum 210 19,761 Analog Devices 100 6,184 Annaly Capital Management 500 c 5,035 Anthem 620 93,577 Aon 310 29,831 Apple 3,490 436,773 Applied Materials 600 11,874 Arch Capital Group 100 a 6,068 Archer-Daniels-Midland 820 40,082 Arrow Electronics 200 a 11,942 Ashland 100 12,636 Assurant 200 12,292 AT&T 5,740 198,834 Automatic Data Processing 310 26,207 AutoNation 100 a 6,155 Avery Dennison 100 5,559 Axis Capital Holdings 200 10,412 Baker Hughes 210 14,377 Ball 210 15,416 Bank of America 3,590 57,189 Becton Dickinson & Co 107 15,073 Bed Bath & Beyond 210 a 14,797 Berkshire Hathaway, Cl. B 410 a 57,896 Best Buy 720 24,948 Biogen 100 a 37,393 BlackRock 100 36,394 Boeing 820 117,539 BorgWarner 100 5,920 Boston Scientific 500 a 8,910 Bristol-Myers Squibb 510 32,502 Broadcom, Cl. A 100 4,420 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Bunge 210 18,138 C.H. Robinson Worldwide 210 13,522 C.R. Bard 100 16,658 Cablevision Systems (NY Group), Cl. A 500 9,990 Cabot Oil & Gas 100 3,382 California Resources 328 3,050 Cameron International 210 a 11,512 Capital One Financial 210 16,978 Cardinal Health 610 51,447 Carnival 200 8,794 Caterpillar 610 52,997 CBRE Group, Cl. A 210 a 8,051 CBS, Cl. B 310 19,260 CDK Global 100 4,792 Celanese, Ser. A 200 13,272 Celgene 310 a 33,499 CenterPoint Energy 410 8,598 CenturyLink 610 21,936 Charles Schwab 200 6,100 Chevron 210 23,323 Chubb 310 30,488 Church & Dwight 100 8,117 Cigna 310 38,638 Cincinnati Financial 100 5,064 Cintas 100 7,995 Cisco Systems 4,000 115,320 CIT Group 100 4,503 Citrix Systems 100 a 6,716 Clorox 100 10,610 CMS Energy 210 7,125 Coca-Cola 1,640 66,518 Coca-Cola Enterprises 410 18,208 Cognizant Technology Solutions, Cl. A 200 a 11,708 Colgate-Palmolive 510 34,313 Comcast, Cl. A 1,230 71,045 Comcast, Cl. A (Special) 210 12,094 28 Common Stocks (continued) Shares Value ($) United States (continued) Comerica 100 4,741 Communications Sales & Leasing 200 a 6,016 Computer Sciences 210 13,534 ConocoPhillips 2,250 152,820 Consolidated Edison 310 19,080 Constellation Brands, Cl. A 100 11,594 Corning 920 19,256 Costco Wholesale 510 72,955 Crown Castle International 100 8,353 Crown Holdings 200 a 10,852 CSX 820 29,594 Cummins 100 13,826 CVS Health 1,850 183,686 Danaher 100 8,188 DaVita HealthCare Partners 100 a 8,110 Deere & Co 310 28,061 Delphi Automotive 510 42,330 Delta Air Lines 410 18,302 Denbury Resources 200 1,762 Devon Energy 410 27,966 Dick’s Sporting Goods 100 5,426 DIRECTV 510 a 46,259 Discover Financial Services 410 23,768 Discovery Communications, Cl. A 100 a 3,236 Discovery Communications, Cl. C 310 a 9,371 Dollar General 200 14,542 Dollar Tree 200 a 15,282 Dover 200 15,144 Dow Chemical 1,130 57,630 Dr. Pepper Snapple Group 310 23,120 DTE Energy 200 15,926 Duke Energy 410 31,804 Duke Realty 100 c 1,981 Eastman Chemical 100 7,622 Eaton Vance 100 4,108 Ecolab 100 11,198 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Edison International 310 18,891 Edwards Lifesciences 100 a 12,665 Electronic Arts 100 a 5,809 Eli Lilly & Co 720 51,746 EMC 720 19,375 Emerson Electric 610 35,886 Entergy 410 31,644 EOG Resources 310 30,674 Equifax 100 9,693 Equity Residential 100 c 7,386 Estee Lauder, Cl. A 100 8,129 Everest Re Group 100 17,891 Exelon 920 31,298 Expedia 100 9,423 Expeditors International of Washington 100 4,583 Exxon Mobil 4,720 412,386 Facebook, Cl. A 210 a 16,542 Fastenal 100 4,262 FedEx 200 33,914 Fidelity National Information Services 310 19,372 Fifth Third Bancorp 300 6,000 Fiserv 200 a 15,520 Flextronics International 1,000 a 11,525 Flowserve 100 5,853 Fluor 210 12,629 FMC Technologies 100 a 4,410 Ford Motor 2,970 46,926 Fossil Group 100 a 8,398 Franklin Resources 210 10,828 Frontier Communications 1,000 6,860 GameStop, Cl. A 310 11,947 Gap 410 16,252 Garmin 100 4,519 General Dynamics 410 56,301 General Electric 8,100 219,348 General Growth Properties 100 c 2,740 30 Common Stocks (continued) Shares Value ($) United States (continued) General Mills 410 22,689 Genuine Parts 100 8,985 Genworth Financial, Cl. A 400 a 3,516 Gilead Sciences 720 a 72,367 Goldman Sachs Group 510 100,174 H&R Block 310 9,374 Halliburton 820 40,139 Halyard Health 51 2,472 Harley-Davidson 100 5,621 Harris 100 8,024 Hartford Financial Services Group 210 8,562 Hasbro 100 7,079 HCA Holdings 410 a 30,344 HCP 100 c 4,029 Health Care REIT 100 c 7,202 Helmerich & Payne 100 7,797 Henry Schein 100 a 13,710 Herbalife 200 a 8,304 Hershey 100 9,192 Hertz Global Holdings 200 a 4,168 Hess 310 23,839 Hewlett-Packard 5,840 192,545 Hilton Worldwide Holdings 100 a 2,896 Hologic 100 a 3,374 Home Depot 2,150 230,007 Honeywell International 610 61,561 Hormel Foods 100 5,435 Host Hotels & Resorts 200 c 4,028 Illinois Tool Works 310 29,010 Ingersoll-Rand 310 20,410 Intel 4,710 153,310 International Business Machines 1,130 193,558 Interpublic Group of Companies 400 8,336 Intuit 100 10,033 Invesco 410 16,982 Iron Mountain 224 7,726 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) J.M. Smucker 100 11,592 Johnson & Johnson 2,050 203,360 Juniper Networks 210 5,550 Kellogg 210 13,299 KeyCorp 300 4,335 Kimberly-Clark 410 44,973 Kimco Realty 200 c 4,820 Kinder Morgan 760 32,642 Kohl’s 410 29,376 Kraft Foods Group 410 34,748 Kroger 1,840 126,794 L Brands 210 18,766 L-3 Communications Holdings 100 11,491 Laboratory Corporation of America Holdings 100 a 11,956 Lam Research 100 7,558 Las Vegas Sands 100 5,288 Legg Mason 100 5,265 Leggett & Platt 100 4,247 Lennar, Cl. A 100 4,580 Level 3 Communications 100 a 5,594 Lincoln National 310 17,512 Linear Technology 100 4,613 LKQ 100 a 2,707 Lockheed Martin 510 95,166 Lorillard 310 21,657 Lowe’s 1,850 127,391 LyondellBasell Industries, Cl. A 510 52,795 Macy’s 410 26,498 Manpowergroup 210 17,919 Marathon Oil 610 18,971 Marathon Petroleum 610 60,128 Marriott International, Cl. A 210 16,810 Marsh & McLennan 510 28,642 Marvell Technology Group 400 5,604 Masco 310 8,212 MasterCard, Cl. A 310 27,965 32 Common Stocks (continued) Shares Value ($) United States (continued) McCormick & Co 100 7,530 McGraw-Hill Financial 310 32,333 McKesson 410 91,594 MDU Resources Group 100 2,229 Mead Johnson Nutrition 100 9,592 MeadWestvaco 200 9,760 Medtronic 410 30,524 Merck & Co 1,540 91,722 MetLife 410 21,029 MGM Resorts International 200 a 4,230 Microchip Technology 100 4,765 Micron Technology 920 a 25,880 Microsoft 3,080 149,811 Molson Coors Brewing, Cl. B 100 7,351 Monsanto 210 23,932 Monster Beverage 100 a 13,711 Moody’s 100 10,752 Morgan Stanley 510 19,028 Mosaic 200 8,800 Motorola Solutions 210 12,548 Murphy Oil 310 14,759 Mylan 100 a 7,226 Nabors Industries 210 3,507 NASDAQ OMX Group 100 4,863 National Oilwell Varco 210 11,426 Nielsen 100 4,494 NetApp 310 11,238 New York Community Bancorp 200 3,438 Newell Rubbermaid 310 11,820 News Corp., Cl. A 200 a 3,156 NextEra Energy 200 20,186 NIKE, Cl. B 510 50,408 NiSource 310 13,460 Noble Energy 100 5,072 Nordstrom 200 15,112 Norfolk Southern 310 31,264 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Northern Trust 100 7,315 Northrop Grumman 410 63,156 NRG Energy 310 7,824 NVIDIA 300 6,659 O’Reilly Automotive 100 a 21,783 Occidental Petroleum 820 65,682 Oceaneering International 100 5,511 OGE Energy 100 3,268 Omnicare 100 8,798 Omnicom Group 410 31,062 ONEOK 100 4,810 Oracle 1,740 75,899 Owens-Illinois 200 a 4,782 PACCAR 310 20,259 Pall 100 9,732 PartnerRe 100 12,800 Paychex 310 15,001 Pentair 100 6,215 People’s United Financial 300 4,533 PepsiCo 1,540 146,485 Pfizer 6,050 205,277 Phillips 66 720 57,103 Pinnacle West Capital 100 6,120 PPG Industries 100 22,156 Praxair 100 12,193 Principal Financial Group 210 10,735 Progressive 820 21,861 Prologis 100 c 4,020 Prudential Financial 410 33,456 Public Storage 100 c 18,791 PulteGroup 200 3,860 QEP Resources 100 2,250 QUALCOMM 720 48,960 Quanta Services 100 a 2,891 Quest Diagnostics 200 14,284 Raymond James Financial 100 5,653 34 Common Stocks (continued) Shares Value ($) United States (continued) Rayonier 100 c 2,559 Raytheon 410 42,640 Realogy Holdings 100 a 4,741 Regency Centers 100 c 6,278 Regions Financial 300 2,949 RenaissanceRe Holdings 100 10,249 Republic Services 210 8,532 ResMed 100 6,394 Reynolds American 410 30,053 Robert Half International 200 11,090 Rock-Tenn, Cl. A 100 6,298 Rockwell Automation 100 11,860 Rockwell Collins 100 9,733 Ross Stores 210 20,765 Royal Caribbean Cruises 100 6,806 salesforce.com 100 a 7,282 SanDisk 100 6,694 SCANA 100 5,298 Schlumberger 920 87,041 Seagate Technology 510 29,947 Sealed Air 200 9,120 Sears Holdings 210 a 8,387 SEI Investments 100 4,566 Sempra Energy 100 10,617 Sensata Technologies Holding 100 a 5,521 Sherwin-Williams 100 27,800 Simon Property Group 100 c 18,149 Sirius XM Holdings 1,700 a 6,715 Southern 510 22,593 Southwest Airlines 200 8,112 Southwestern Energy 200 a 5,606 Spectra Energy 310 11,548 SPX 100 7,700 St. Jude Medical 210 14,711 Stanley Black & Decker 100 9,870 Staples 1,130 18,442 The Fund 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Starbucks 400 19,832 Starwood Hotels & Resorts Worldwide 100 c 8,595 SunTrust Banks 200 8,300 Superior Energy Services 100 2,550 Symantec 510 12,712 Sysco 610 22,588 T. Rowe Price Group 210 17,048 TD Ameritrade Holding 100 3,625 TE Connectivity 410 27,285 Teradata 100 a 4,399 Tesoro 210 18,024 Texas Instruments 1,130 61,257 Textron 410 18,032 The TJX Companies 720 46,469 Thermo Fisher Scientific 100 12,568 Time Warner 1,030 86,942 Time Warner Cable 310 48,211 Torchmark 100 5,611 Total System Services 100 3,956 Tractor Supply 100 8,606 Travelers 920 93,021 TRW Automotive Holdings 100 a 10,506 Twenty-First Century Fox, Cl. A 720 24,538 Twenty-First Century Fox, Cl. B 210 7,004 Tyco International 510 20,084 Tyson Foods, Cl. A 720 28,440 Union Pacific 820 87,109 United Continential Holdings 100 a 5,974 United Parcel Service, Cl. B 610 61,323 United Rentals 100 a 9,658 UnitedHealth Group 1,020 113,628 Universal Health Services, Cl. B 100 11,695 Unum Group 410 14,006 Urban Outfitters 100 a 4,004 Valero Energy 1,330 75,677 36 Common Stocks (continued) Shares Value ($) United States (continued) Vantiv, Cl. A 100 a 3,910 Ventas 100 c 6,890 VeriSign 200 a 12,702 Verisk Analytics, Cl. A 100 a 7,504 Verizon Communications 5,430 273,889 VF 210 15,210 Viacom, Cl. B 410 28,475 Visa, Cl. A 840 55,482 Voya Financial 100 4,234 W.R. Berkley 200 9,798 Wal-Mart Stores 1,230 96,002 Walt Disney 1,440 156,557 Waste Management 210 10,401 Weatherford International 400 a 5,820 Western Digital 100 9,774 Western Union 820 16,630 Weyerhaeuser 100 c 3,151 Whirlpool 100 17,560 Whiting Petroleum 100 a 3,791 Whole Foods Market 100 4,776 Williams 100 5,119 Willis Group Holdings 100 4,863 Windstream Holdings 167 1,947 Wisconsin Energy 210 10,315 Wyndham Worldwide 200 17,080 Xcel Energy 410 13,903 Xerox 1,640 18,860 Xilinx 100 4,336 XL Group 310 11,495 Xylem 100 3,702 Yum! Brands 210 18,052 Zoetis 200 8,884 Total Common Stocks (cost $19,889,822) The Fund 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks—.3% Shares Value ($) Germany Bayerische Motoren Werke 62 5,689 Fuchs Petrolub 60 2,539 Henkel & Co 91 10,637 Volkswagen 155 40,182 Total Preferred Stocks (cost $53,195) Other Investment—.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $112,695) 112,695 d Total Investments (cost $20,055,712) % Cash and Receivables (Net) .5 % Net Assets % ADR — American Depository Receipts BR — Bearer Certificate CDI — Chess Depository Interest PC — Participation Certificate RSP — Retirement Savings Plan REIT — Real Estate Investment Trust SDR — Swedish Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At April 30, 2015, the value of this security amounted to $4,091 or .02% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 15.0 Consumer Staples 10.0 Consumer Discretionary 13.8 Telecommunication Services 5.9 Industrial 13.7 Materials 4.2 Information Technology 11.6 Utilities 4.2 Health Care 10.5 Money Market Investment .5 Energy 10.1 † Based on net assets. See notes to financial statements. 38 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 19,943,017 20,617,308 Affiliated issuers 112,695 112,695 Cash denominated in foreign currencies 102,340 102,757 Dividends receivable 50,585 Prepaid expenses 42,294 Due from The Dreyfus Corporation and affiliates—Note 3(c) 6,809 Liabilities ($): Accrued expenses and other liabilities Net Assets ($) Composition of Net Assets ($): Paid-in capital 20,011,664 Accumulated undistributed investment income—net 127,256 Accumulated net realized gain (loss) on investments 14,416 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 675,071 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 115,752 104,947 20,503,625 104,083 Shares Outstanding 8,908 8,104 1,576,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. The Fund 39 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $15,148 foreign taxes withheld at source): Unaffiliated issuers 258,675 Affiliated issuers 43 Interest 166 Total Income Expenses: Management fee—Note 3(a) 45,296 Professional fees 54,695 Registration fees 37,948 Prospectus and shareholders’ reports 5,838 Trustees’ fees and expenses—Note 3(d) 2,000 Custodian fees—Note 3(c) 1,017 Shareholder servicing costs—Note 3(c) 471 Distribution fees—Note 3(b) 381 Loan commitment fees—Note 2 244 Miscellaneous 43,356 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (129,974 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 16,174 Net realized gain (loss) on forward foreign currency exchange contracts (116 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 756,772 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 40 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment income—net 197,612 26,623 Net realized gain (loss) on investments 16,058 647 Net unrealized appreciation (depreciation) on investments 756,772 (81,701 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (464 ) — Class C (340 ) — Class I (99,288 ) — Class Y (504 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 11,738 100,000 Class C — 101,250 Class I — 19,700,000 Class Y — 100,000 Dividends reinvested: Class C 4 — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 19,946,819 — End of Period Undistributed investment income—net 127,256 30,240 The Fund 41 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Capital Share Transactions: Class A Shares sold Class C Shares sold — 8,103 Shares issued for dividends reinvested 1 — Net Increase (Decrease) in Shares Outstanding 1 Class I Shares sold — Class Y Shares sold — a From September 15, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. 42 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.46 12.50 Investment Operations: Investment income—net b .11 .01 Net realized and unrealized gain (loss) on investments .48 (.05 ) Total from Investment Operations .59 (.04 ) Distributions: Dividends from investment income—net (.06 ) — Net asset value, end of period 12.99 12.46 Total Return (%) c,d 4.73 (.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.27 5.60 Ratio of net expenses to average net assets e .85 .85 Ratio of net investment income to average net assets e 1.73 .82 Portfolio Turnover Rate d .03 .01 Net Assets, end of period ($ x 1,000) 116 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 43 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.45 12.50 Investment Operations: Investment income—net b .06 .00 c Net realized and unrealized gain (loss) on investments .48 (.05 ) Total from Investment Operations .54 (.05 ) Distributions: Dividends from investment income—net (.04 ) — Net asset value, end of period 12.95 12.45 Total Return (%) d,e 4.36 (.40 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 3.06 6.34 Ratio of net expenses to average net assets f 1.60 1.60 Ratio of net investment income to average net assets f .97 .06 Portfolio Turnover Rate e .03 .01 Net Assets, end of period ($ x 1,000) 105 101 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 44 Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.47 12.50 Investment Operations: Investment income—net b .12 .02 Net realized and unrealized gain (loss) on investments .48 (.05 ) Total from Investment Operations .60 (.03 ) Distributions: Dividends from investment income—net (.06 ) — Net asset value, end of period 13.01 12.47 Total Return (%) c 4.85 (.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.89 5.03 Ratio of net expenses to average net assets d .60 .60 Ratio of net investment income to average net assets d 1.97 1.07 Portfolio Turnover Rate c .03 .01 Net Assets, end of period ($ x 1,000) 20,504 19,647 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 45 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.47 12.50 Investment Operations: Investment income—net b .12 .02 Net realized and unrealized gain (loss) on investments .48 (.05 ) Total from Investment Operations .60 (.03 ) Distributions: Dividends from investment income—net (.06 ) — Net asset value, end of period 13.01 12.47 Total Return (%) c 4.85 (.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.89 5.03 Ratio of net expenses to average net assets d .60 .60 Ratio of net investment income to average net assets d 1.97 1.07 Portfolio Turnover Rate c .03 .01 Net Assets, end of period ($ x 1,000) 104 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 46 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Global Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C and all of the outstanding Class I and Class Y shares of the fund. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 48 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ties and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: 50 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 11,967,286 — — Equity Securities— Foreign Common Stocks † 43,719 8,547,256 †† — Equity Securities— Foreign Preferred Stocks † — 59,047 †† — Mutual Funds 112,695 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At October 31, 2014, $8,291,586 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 85,000 207,695 180,000 112,695 .5 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis 52 to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $1,642 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. These short-term capital losses can be carried forward for an unlimited period. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees and/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .60% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $129,974 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter 54 into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $381 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $127 and $127, respectively, pursuant to the Shareholder Services Plan. The Fund 55 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $65 for transfer agency services and $3 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $1,017 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $7,712, Distribution Plan fees $65, Shareholder Services Plan fees $44, custodian fees $16,000, Chief Compliance Officer fees $3,682 and transfer agency fees $220, which are offset against an expense reimbursement currently in effect in the amount of $34,532. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 56 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2015, amounted to $5,778 and $25,241, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar-ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the The Fund 57 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2015, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Forward contracts 59 At April 30, 2015, accumulated net unrealized appreciation on investments was $674,291, consisting of $1,507,859 gross unrealized appreciation and $833,568 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 58 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Strategic Beta U.S. Equity Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta US Equity Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C.Wesley Boggs, and Peter D. Goslin, CFA Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Strategic Beta U.S. Equity Fund’s Class A shares produced a total return of 4.17%, Class C shares returned 3.77%, Class I shares returned 4.30%, and Class Y shares returned 4.30%. 1 In comparison, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, returned 4.39% for the same period. 2 Despite high levels of volatility, domestic stock prices advanced moderately amid continued U.S. economic growth and aggressive stimulus programs in overseas markets. The fund’s returns were roughly in line with its benchmark, as the benefits of generally successful sector allocations and security selections were balanced by shortfalls in the information technology sector. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in common stocks and other equity securities of U.S. companies. We use a proprietary, quantitative “strategic beta” strategy to identify attractively valued stocks and assign portfolio weightings based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest; taxation; depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. (In contrast, most market indices assign weightings based on market capitalization.) Next, we rank companies based on the quality and growth of their earnings.We typically exclude companies with the lowest earnings quality and earnings growth metrics.We attempt to manage risk by diversifying across companies and industries.The fund’s portfolio is rebalanced semiannually. Financial Markets Buffeted by Volatility The U.S. economy continued to recover during the reporting period, but the expansion proved uneven in the face of severe winter weather.Weak economic con- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ditions in international markets further increased investor uneasiness, prompting European and Japanese central banks to adopt more aggressively accommodative monetary policies. Massive quantitative easing programs and lower interest rates caused the U.S. dollar to appreciate sharply against most foreign currencies, hampering revenues for U.S. exporters. Meanwhile, steeply declining oil prices generated challenges for energy producers, while consumers and certain industries benefited from lower fuel prices. Equity markets proved choppy in this environment. During the first four months of the reporting period, the S&P 500 Index repeatedly vacillated between gains and losses. By mid-March, however, economic data improved, and the market remained in positive territory through the reporting period’s end. Most industry groups posted gains for the reporting period overall, led by the consumer discretionary and health care sectors. Conversely, the energy, utilities, and telecommunications services sectors lost a degree of value. Mixed Results from Individual Holdings The fund’s sector allocations helped support its performance compared to the S&P 500 Index over the reporting period. Overweighted exposure to the consumer discretionary sector boosted participation in the benchmark’s strongest performing segment, and an underweighted position in the financials sector cushioned the impact of a lagging market sector. In contrast, overweighted exposure to the telecommunications services sector and a slightly underweighted position among information technology stocks weighed mildly on relative performance. Our disciplined security selection process produced notably strong results in the health care sector, where industry leader Pfizer announced a well-received merger and received regulatory approval of a global agreement for sales of a human growth hormone product. In the generally struggling energy sector, underweighted exposure to integrated energy producer Chevron aided relative performance when the company cut capital spending and suspended its stock buyback program. Although the materials sector generally struggled with declining commodity prices, the fund produced above-average results by emphasizing chemical producers — such as LyondellBasell — that benefited from lower input costs. 4 Individual disappointments during the reporting period were concentrated mainly in the information technology sector. Underweighted exposure to software giant Microsoft proved ineffective when the company reported better-than-expected quarterly financial results in which growth in cloud-related services more than offset ongoing weakness in personal computing.We maintained an overweighted position in Hewlett-Packard due to an attractive valuation and strong earnings quality, but weaker-than-expected sales drove its stock prices lower. Semiconductor manufacturer Qualcomm looked good to us based on valuation and quality metrics, but the stock was hurt when a major smartphone maker announced that the company’s chips would not appear in its new products. Focusing on Quality, Value, and Growth Although we employ a quantitative process that does not directly consider macroeconomic factors, it is worth noting that we believe the U.S. economy has continued to expand and international markets may be poised for recovery. As of the end of the reporting period, our models have identified an ample number of opportunities meeting our valuation, earnings growth, and earnings quality criteria in the energy and health care sectors. In contrast, stocks of financial institutions currently appear richly valued, in our opinion. May 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses byThe Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta U.S. Equity Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.80 $ 7.58 $ 2.53 $ 2.53 Ending value (after expenses) $ 1,041.70 $ 1,037.70 $ 1,043.00 $ 1,043.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.76 $ 7.50 $ 2.51 $ 2.51 Ending value (after expenses) $ 1,021.08 $ 1,017.36 $ 1,022.32 $ † Expenses are equal to the fund’s annualized expense ratio of .75% for Class A, 1.50% for Class C, .50% for Class I and .50% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—99.8% Shares Value ($) Automobiles & Components—2.1% Delphi Automotive 213 17,679 General Motors 1,761 61,741 Goodyear Tire & Rubber 289 8,197 Harley-Davidson 60 3,373 Johnson Controls 507 25,543 Banks—1.5% BB&T 274 10,491 Comerica 27 1,280 Huntington Bancshares 156 1,694 KeyCorp 251 3,627 SunTrust Banks 240 9,960 Wells Fargo & Co 1,009 55,596 Zions Bancorporation 80 2,267 Capital Goods—9.4% 3M 314 49,106 Allegion 16 978 AMETEK 36 1,887 Boeing 198 28,381 Caterpillar 498 43,266 Cummins 85 11,752 Danaher 60 4,913 Deere & Co 133 12,039 Dover 136 10,298 Eaton 123 8,454 Emerson Electric 317 18,649 Fastenal 57 2,429 Flowserve 94 5,502 Fluor 87 5,232 General Dynamics 213 29,249 General Electric 1,970 53,348 Honeywell International 147 14,835 Illinois Tool Works 315 29,478 Ingersoll-Rand 95 6,255 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Jacobs Engineering Group 108 a 4,629 L-3 Communications Holdings 32 3,677 Lockheed Martin 170 31,722 Masco 214 5,669 Northrop Grumman 131 20,179 PACCAR 139 9,084 Pall 44 4,282 Parker Hannifin 81 9,668 Pentair 180 11,187 Raytheon 155 16,120 Rockwell Automation 81 9,607 Rockwell Collins 38 3,699 Roper Technologies 16 2,691 Snap-on 16 2,393 Stanley Black & Decker 46 4,540 Textron 121 5,322 United Rentals 68 a 6,567 United Technologies 308 35,035 W.W. Grainger 24 5,962 Xylem 44 1,629 Commercial & Professional Services—.8% ADT 65 2,444 Cintas 71 5,676 Dun & Bradstreet 19 2,426 Equifax 35 3,393 Nielsen 114 5,123 Pitney Bowes 155 3,467 Robert Half International 43 2,384 Stericycle 11 a 1,468 Tyco International 125 4,922 Waste Management 232 11,491 8 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel—.9% Coach 101 3,859 D.R. Horton 65 1,651 Fossil Group 32 a 2,687 Garmin 55 2,485 Hanesbrands 97 3,015 Harman International Industries 28 3,651 Hasbro 69 4,885 Leggett & Platt 77 3,270 Lennar, Cl. A 79 3,618 Mattel 83 2,337 Michael Kors Holdings 80 a 4,949 Mohawk Industries 11 a 1,909 VF 174 12,603 Consumer Services—1.4% Carnival 131 5,760 Chipotle Mexican Grill 4 a 2,485 Darden Restaurants 97 6,186 H&R Block 141 4,264 Marriott International, Cl. A 187 14,969 Royal Caribbean Cruises 80 5,445 Starbucks 270 13,387 Starwood Hotels & Resorts Worldwide 139 b 11,947 Wyndham Worldwide 77 6,576 Yum! Brands 91 7,822 Diversified Financials—2.4% Affiliated Managers Group 20 a 4,523 American Express 346 26,798 Berkshire Hathaway, Cl. B 235 a 33,184 Charles Schwab 110 3,355 Discover Financial Services 196 11,362 Franklin Resources 307 15,829 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Invesco 132 5,467 Moody’s 118 12,687 Navient 264 5,159 State Street 78 6,015 T. Rowe Price Group 129 10,472 Energy—12.2% Cameron International 336 a 18,419 Chevron 847 94,068 CONSOL Energy 85 2,761 Ensco, Cl. A 176 4,801 EQT 26 2,338 Exxon Mobil 3,017 263,595 FMC Technologies 143 a 6,306 Helmerich & Payne 30 2,339 Kinder Morgan 471 20,229 Marathon Petroleum 554 54,608 Murphy Oil 78 3,714 National Oilwell Varco 428 23,287 Noble 267 4,622 ONEOK 141 6,782 Phillips 66 1,160 92,000 Pioneer Natural Resources 17 2,937 Range Resources 41 2,606 Spectra Energy 193 7,189 Tesoro 200 17,166 Valero Energy 1,013 57,640 Food & Staples Retailing—6.1% Costco Wholesale 318 45,490 CVS Health 620 61,560 Kroger 640 44,102 Sysco 223 8,258 Wal-Mart Stores 1,730 135,027 Walgreens Boots Alliance 458 37,982 Whole Foods Market 182 8,692 10 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco—4.9% Altria Group 794 39,740 Archer-Daniels-Midland 859 41,988 Brown-Forman, Cl. B 27 2,436 Campbell Soup 73 3,264 Coca-Cola 724 29,365 Coca-Cola Enterprises 229 10,170 Constellation Brands, Cl. A 15 1,739 Dr. Pepper Snapple Group 57 4,251 General Mills 141 7,803 Hormel Foods 57 3,098 Kellogg 104 6,586 Lorillard 182 12,715 McCormick & Co 48 3,614 Mead Johnson Nutrition 29 2,782 Molson Coors Brewing, Cl. B 57 4,190 Mondelez International, Cl. A 274 10,513 Monster Beverage 22 a 3,016 PepsiCo 716 68,106 Reynolds American 89 6,524 Tyson Foods, Cl. A 305 12,048 Health Care Equipment & Services—7.5% Abbott Laboratories 661 30,684 Aetna 252 26,931 AmerisourceBergen 306 34,976 Anthem 144 21,734 Baxter International 102 7,011 Becton Dickinson & Co 82 11,552 Boston Scientific 277 a 4,936 C.R. Bard 27 4,498 Cardinal Health 334 28,170 Cerner 43 a 3,088 Cigna 196 24,429 DaVita HealthCare Partners 24 a 1,946 DENTSPLY International 62 3,162 Edwards Lifesciences 28 a 3,546 Express Scripts Holding 367 a 31,709 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) HCA Holdings 331 a 24,497 Henry Schein 33 a 4,524 Humana 73 12,089 Intuitive Surgical 5 a 2,480 Laboratory Corporation of America Holdings 17 a 2,033 McKesson 198 44,233 Medtronic 214 15,932 Quest Diagnostics 26 1,857 St. Jude Medical 77 5,394 Stryker 49 4,520 Tenet Healthcare 75 a 3,590 UnitedHealth Group 477 53,138 Universal Health Services, Cl. B 46 5,380 Varian Medical Systems 41 a 3,643 Zimmer Holdings 15 1,648 Household & Personal Products—1.0% Clorox 53 5,623 Colgate-Palmolive 209 14,062 Estee Lauder, Cl. A 168 13,657 Kimberly-Clark 176 19,305 Procter & Gamble 41 3,260 Insurance—3.6% Aflac 157 9,897 Allstate 125 8,707 Aon 197 18,957 Chubb 63 6,196 Cincinnati Financial 86 4,355 Genworth Financial, Cl. A 363 a 3,191 Hartford Financial Services Group 267 10,886 Lincoln National 165 9,321 Loews 110 4,580 Marsh & McLennan 257 14,433 MetLife 914 46,879 Principal Financial Group 102 5,214 12 Common Stocks (continued) Shares Value ($) Insurance (continued) Progressive 234 6,238 Prudential Financial 228 18,605 Travelers 294 29,726 Unum Group 159 5,431 Materials—4.4% Air Products & Chemicals 37 5,307 Airgas 10 1,013 Alcoa 483 6,482 Allegheny Technologies 49 1,665 Avery Dennison 51 2,835 Ball 63 4,625 CF Industries Holdings 44 12,649 Dow Chemical 1,155 58,905 Ecolab 44 4,927 FMC 29 1,720 International Flavors & Fragrances 24 2,754 International Paper 238 12,785 LyondellBasell Industries, Cl. A 800 82,816 Mosaic 221 9,724 Newmont Mining 190 5,033 Owens-Illinois 109 a 2,606 PPG Industries 43 9,527 Praxair 55 6,706 Sherwin-Williams 46 12,788 Sigma-Aldrich 13 1,806 Vulcan Materials 26 2,224 Media—5.0% Cablevision Systems (NY Group), Cl. A 214 4,276 CBS, Cl. B 186 11,556 Comcast, Cl. A 1,267 73,182 DIRECTV 132 a 11,973 Gannett 181 6,212 Interpublic Group of Companies 246 5,127 News Corp., Cl. A 124 a 1,957 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media (continued) Omnicom Group 178 13,485 Scripps Networks Interactive, Cl. A 73 5,100 Time Warner 577 48,705 Time Warner Cable 75 11,664 Twenty-First Century Fox, Cl. A 992 33,807 Viacom, Cl. B 141 9,792 Walt Disney 416 45,228 Pharmaceuticals, Biotech & Life Sciences—10.6% AbbVie 693 44,809 Actavis 16 a 4,526 Agilent Technologies 93 3,847 Alexion Pharmaceuticals 26 a 4,400 Amgen 228 36,003 Biogen Idec 39 a 14,583 Bristol-Myers Squibb 267 17,016 Celgene 208 a 22,476 Eli Lilly & Co 218 15,668 Gilead Sciences 875 a 87,946 Johnson & Johnson 1,111 110,211 Mallinckrodt 19 a 2,150 Merck & Co 1,722 102,562 Mylan 58 a 4,191 PerkinElmer 26 1,333 Perrigo Company 18 3,299 Pfizer 3,016 102,333 Regeneron Pharmaceuticals 7 a 3,202 Thermo Fisher Scientific 74 9,300 Waters 18 a 2,253 Zoetis 106 4,709 Real Estate—1.2% American Tower 16 b 1,512 AvalonBay Communities 19 b 3,122 14 Common Stocks (continued) Shares Value ($) Real Estate (continued) Boston Properties 17 b 2,249 Equity Residential 59 b 4,358 General Growth Properties 188 b 5,151 HCP 133 b 5,359 Health Care 34 b 2,449 Host Hotels & Resorts 299 b 6,022 Kimco Realty 77 b 1,856 Macerich 52 b 4,252 Prologis 72 b 2,894 Public Storage 32 b 6,013 Simon Property Group 57 b 10,345 SL Green Realty 7 b 857 Ventas 29 b 1,998 Vornado Realty Trust 33 b 3,415 Weyerhaeuser 201 b 6,334 Retailing—5.9% AutoNation 137 a 8,432 Bed Bath & Beyond 72 a 5,073 Best Buy 518 17,949 Dollar General 147 10,688 Dollar Tree 52 a 3,973 Expedia 60 5,654 GameStop, Cl. A 112 4,316 Gap 267 10,584 Genuine Parts 54 4,852 Home Depot 811 86,761 Kohl’s 155 11,106 L Brands 125 11,170 Lowe’s 711 48,959 Macy’s 301 19,454 Netflix 3 a 1,670 O’Reilly Automotive 31 a 6,753 Priceline Group 6 a 7,427 Ross Stores 79 7,812 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Staples 490 7,997 Target 354 27,906 The TJX Companies 275 17,749 Tractor Supply 32 2,754 TripAdvisor 18 a 1,449 Urban Outfitters 52 a 2,082 Semiconductors & Semiconductor Equipment—1.7% Altera 127 5,293 Applied Materials 296 5,858 Avago Technologies 33 3,857 Broadcom, Cl. A 130 5,747 First Solar 39 a 2,327 Lam Research 43 3,250 Linear Technology 23 1,061 Microchip Technology 78 3,717 Micron Technology 809 a 22,757 NVIDIA 249 5,527 Skyworks Solutions 53 4,889 Texas Instruments 513 27,810 Xilinx 117 5,073 Software & Services—3.7% Accenture, Cl. A 198 18,345 Adobe Systems 47 a 3,575 Akamai Technologies 25 a 1,844 CA 76 2,414 Citrix Systems 112 a 7,522 Computer Sciences 98 6,316 Electronic Arts 95 a 5,519 Facebook, Cl. A 98 a 7,719 Fidelity National Information Services 37 2,312 Fiserv 87 a 6,751 Google, Cl. A 34 a 18,658 16 Common Stocks (continued) Shares Value ($) Software & Services (continued) Google, Cl. C 34 a 18,320 Intuit 87 8,729 MasterCard, Cl. A 141 12,720 Microsoft 438 21,304 Paychex 59 2,855 Red Hat 25 a 1,882 Teradata 120 a 5,279 Total System Services 47 1,859 VeriSign 96 a 6,097 Visa, Cl. A 594 39,234 Western Union 346 7,017 Technology Hardware & Equipment—7.0% Amphenol, Cl. A 115 6,368 Apple 2,046 256,057 Cisco Systems 969 27,936 Corning 990 20,721 EMC 732 19,698 F5 Networks 40 a 4,881 FLIR Systems 30 927 Harris 78 6,259 Hewlett-Packard 853 28,123 Juniper Networks 185 4,890 NetApp 51 1,849 Seagate Technology 192 11,274 TE Connectivity 92 6,123 Telecommunication Services—1.3% CenturyLink 459 16,506 Level 3 Communications 76 a 4,251 Verizon Communications 1,043 52,609 Transportation—2.5% American Airlines Group 516 24,915 C.H. Robinson Worldwide 94 6,053 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation (continued) CSX 210 7,579 Expeditors International of Washington 117 5,362 FedEx 81 13,735 Kansas City Southern 14 1,435 Ryder System 16 1,526 Southwest Airlines 423 17,157 Union Pacific 211 22,415 United Parcel Service, Cl. B 395 39,709 Utilities—2.7% AES 774 10,255 AGL Resources 100 5,027 Ameren 51 2,088 CenterPoint Energy 157 3,292 CMS Energy 44 1,493 DTE Energy 133 10,591 Edison International 135 8,227 Entergy 150 11,577 Eversource Energy 149 7,265 Exelon 362 12,315 NextEra Energy 173 17,461 NiSource 50 2,171 Pepco Holdings 56 1,455 PG&E 207 10,954 PPL 282 9,596 Public Service Enterprise Group 339 14,082 SCANA 72 3,815 Sempra Energy 28 2,973 Wisconsin Energy 125 6,140 Xcel Energy 276 9,359 Total Common Stocks (cost $5,381,041) 18 Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $43,375) 43,375 c Total Investments (cost $5,424,416) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 12.2 Transportation 2.5 Pharmaceuticals, Biotech Diversified Financials 2.4 & Life Sciences 10.6 Automobiles & Components 2.1 Capital Goods 9.4 Semiconductors & Health Care Equipment & Services 7.5 Semiconductor Equipment 1.7 Technology Hardware & Equipment 7.0 Banks 1.5 Food & Staples Retailing 6.1 Consumer Services 1.4 Retailing 5.9 Telecommunication Services 1.3 Media 5.0 Real Estate 1.2 Food, Beverage & Tobacco 4.9 Household & Personal Products 1.0 Materials 4.4 Consumer Durables & Apparel .9 Software & Services 3.7 Commercial & Professional Services .8 Insurance 3.6 Money Market Investment .8 Utilities 2.7 † Based on net assets. See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 5,381,041 5,613,350 Affiliated issuers 43,375 43,375 Dividends receivable 4,150 Prepaid expenses 43,048 Due from The Dreyfus Corporation and affiliates—Note 3(c) 2,460 Liabilities ($): Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital 5,315,906 Accumulated Investment income—net 24,771 Accumulated net realized gain (loss) on investments 48,021 Accumulated net unrealized appreciation (depreciation) on investments 232,309 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 420,367 107,670 4,986,866 106,104 Shares Outstanding 31,726 8,145 376,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $4 foreign taxes withheld at source): Unaffiliated issuers 57,471 Affiliated issuers 9 Interest 180 Total Income Expenses: Management fee—Note 3(a) 9,430 Registration fees 37,865 Prospectus and shareholders’ reports 18,633 Custodian fees—Note 3(c) 14,718 Professional fees 13,831 Shareholder servicing costs—Note 3(c) 901 Trustees’ fees and expenses—Note 3(d) 707 Distribution fees—Note 3(b) 399 Loan commitment fees—Note 2 35 Miscellaneous 12,806 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (94,962 ) Net Expenses Investment income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 47,938 Net unrealized appreciation (depreciation) on investments 126,905 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment income—net 43,297 4,474 Net realized gain (loss) on investments 47,938 — Net unrealized appreciation (depreciation) on investments 126,905 105,404 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (646 ) — Class C (169 ) — Class I (22,222 ) — Class Y (473 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 297,586 117,000 Class C — 101,750 Class I — 4,700,000 Class Y — 100,000 Dividends reinvested: Class A 234 — Class C — — Cost of shares redeemed: Class A (71 ) — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 5,128,628 — End of Period Accumulated undistributed investment income—net 24,771 4,984 22 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Capital Share Transactions: Class A Shares sold 22,336 9,378 Shares issued for dividends reinvested 17 — shares redeemed (5 ) — Net Increase (Decrease) in Shares Outstanding Class C Shares sold — Class I Shares sold — Class Y Shares sold — a From September 15, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.77 12.50 Investment Operations: Investment income—net b .08 .01 Net realized and unrealized gain (loss) on investments .45 .26 Total from Investment Operations .53 .27 Distributions: Dividends from investment income—net (.05 ) — Net asset value, end of period 13.25 12.77 Total Return (%) c,d 4.17 2.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 4.64 10.62 Ratio of net expenses to average net assets e .75 .75 Ratio of net investment income to average net assets e 1.24 .49 Portfolio Turnover Rate d 35.48 — Net Assets, end of period ($ x 1,000) 420 120 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 24 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.76 12.50 Investment Operations: Investment income (loss)—net b .04 (.00 ) c Net realized and unrealized gain (loss) on investments .44 .26 Total from Investment Operations .48 .26 Distributions: Dividends from investment income—net (.02 ) — Net asset value, end of period 13.22 12.76 Total Return (%) d,e 3.77 2.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 5.24 11.45 Ratio of net expenses to average net assets f 1.50 1.50 Ratio of net investment income (loss) to average net assets f .65 (.27 ) Portfolio Turnover Rate e 35.48 — Net Assets, end of period ($ x 1,000) 108 104 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.77 12.50 Investment Operations: Investment income—net b .11 .01 Net realized and unrealized gain (loss) on investments .44 .26 Total from Investment Operations .55 .27 Distributions: Dividends from investment income—net (.06 ) — Net asset value, end of period 13.26 12.77 Total Return (%) c 4.30 2.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 4.00 10.46 Ratio of net expenses to average net assets d .50 .50 Ratio of net investment income to average net assets d 1.65 .73 Portfolio Turnover Rate c 35.48 — Net Assets, end of period ($ x 1,000) 4,987 4,803 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.77 12.50 Investment Operations: Investment income—net b .11 .01 Net realized and unrealized gain (loss) on investments .44 .26 Total from Investment Operations .55 .27 Distributions: Dividends from investment income—net (.06 ) — Net asset value, end of period 13.26 12.77 Total Return (%) c 4.30 2.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 4.04 10.47 Ratio of net expenses to average net assets d .50 .50 Ratio of net investment income to average net assets d 1.65 .73 Portfolio Turnover Rate c 35.48 — Net Assets, end of period ($ x 1,000) 106 102 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta U.S. Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C, and all of the outstanding Class I and Class Y shares of the fund. 28 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 30 Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 5,595,121 — — Equity Securities— Foreign Common Stocks † 18,229 — — Mutual Funds 43,375 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 68,000 258,375 283,000 43,375 .8 32 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .50% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $94,962 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder 34 approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $399 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $325 and $133, respectively, pursuant to the Shareholder Services Plan. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $424 for transfer agency services and $7 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $14,718 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,632, Distribution Plan fees $67, Shareholder Services Plan fees $110, custodian fees $10,000, Chief Compliance Officer fees $3,682 and transfer agency fees $92, which are offset against an expense reimbursement currently in effect in the amount of $18,043. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $2,268,637 and $1,909,801, respectively. At April 30, 2015, accumulated net unrealized appreciation on investments was $232,309, consisting of $333,787 gross unrealized appreciation and $101,478 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 37 NOTES NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 By: /s/ James Windels James Windels, Treasurer Date: June 17, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
